UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04706 Templeton Income Trust (Exact name of registrant as specified in charter) 300 S.E. 2 nd Street, Fort Lauderdale, FL 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: ( 954) 527-7500 Date of fiscal year end: 8/31 Date of reporting period: _ 05/31/15_ Item 1. Schedule of Investments. Templeton Income Trust Statement of Investments, May 31, 2015 (unaudited) Templeton Constrained Bond Fund Principal Amount* Value Foreign Government and Agency Securities 24.0% Brazil 2.8% Letra Tesouro Nacional, Strip, 10/01/15 30 a BRL $ 1/01/16 60 a BRL 7/01/16 10 a BRL 10/01/16 20 a BRL b Nota Do Tesouro Nacional, Index Linked, 6.00%, 8/15/18 a BRL 5/15/19 20 a BRL 8/15/20 20 a BRL 8/15/22 40 a BRL 5/15/23 10 a BRL 8/15/24 8 a BRL Hungary 4.5% Government of Hungary, 4.00%, 4/25/18 HUF 6.50%, 6/24/19 HUF 7.50%, 11/12/20 HUF 5.375%, 2/21/23 A, 5.50%, 12/20/18 HUF A, 7.00%, 6/24/22 HUF A, 6.00%, 11/24/23 HUF B, 5.50%, 6/24/25 HUF Ireland 2.5% Government of Ireland, senior bond, 5.40%, 3/13/25 EUR Mexico 2.4% Government of Mexico, 8.00%, 12/17/15 c MXN 6.25%, 6/16/16 c MXN 7.25%, 12/15/16 c MXN Poland 4.5% Government of Poland, Strip, 7/25/15 PLN Portugal 1.1% Government of Portugal, d 144A, 5.125%, 10/15/24 e Reg S, 3.875%, 2/15/30 EUR e senior bond, Reg S, 4.95%, 10/25/23 EUR e senior note, Reg S, 5.65%, 2/15/24 EUR Serbia 2.3% d Government of Serbia, senior note, 144A, 7.25%, 9/28/21 South Korea 3.9% Korea Monetary Stabilization Bond, senior bond, 2.80%, 8/02/15 KRW Total Foreign Government and Agency Securities (Cost $2,622,592) Short Term Investments 68.3% Foreign Government and Agency Securities 48.4% Canada 11.5% Government of Canada, 1.50%, 8/01/15 CAD Quarterly Statement of Investments | See Notes to Statements of Investments. Templeton Income Trust Statement of Investments, May 31, 2015 (unaudited) (continued) Malaysia 3.6% f Bank of Negara Monetary Notes, 6/04/15 - 11/24/15 630,000 MYR 170,981 Government of Malaysia, 3.835%, 8/12/15 370,000 MYR 101,097 3.197%, 10/15/15 250,000 MYR 68,240 f Malaysia Treasury Bills, 6/05/15 - 3/18/16 50,000 MYR 13,527 353,845 Mexico 1.1% Government of Mexico, 6.00%, 6/18/15 4,800 c MXN 31,224 f Mexico Treasury Bills, 6/11/15 - 4/14/16 119,760 g MXN 76,870 108,094 New Zealand 8.8% f New Zealand Treasury Bill, 8/05/15 1,250,000 NZD 881,704 Norway 9.1% f Norway Treasury Bill, 12/16/15 7,100,000 NOK 909,563 Philippines 0.0% † f Philippine Treasury Bills, 8/05/15 - 3/02/16 120,000 PHP 2,668 Singapore 3.6% f Monetary Authority of Singapore Treasury Bill, 7/31/15 490,000 SGD 362,998 United Kingdom 10.7% e United Kingdom Treasury Bond, Reg S, 4.75%, 9/07/15 695,000 GBP 1,074,388 Total Foreign Government and Agency Securities (Cost $5,001,814) 4,844,177 Total Investments before Money Market Funds (Cost $7,624,406) 7,245,273 Shares Money Market Funds (Cost $1,995,113) 19.9% United States 19.9% h,i Institutional Fiduciary Trust Money Market Portfolio 1,995,113 1,995,113 Total Investments (Cost $9,619,519) 92.3% 9,240,386 Other Assets, less Liabilities 7.7% 768,217 Net Assets 100.0% $ 10,008,603 * The principal amount is stated in U.S. dollars unless otherwise indicated. † Rounds to less than 0.1% of net assets. a Principal amount is stated in 1,000 Brazilian Real Units. b Redemption price at maturity is adjusted for inflation. c Principal amount is stated in 100 Mexican Peso Units. d Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At May 31, 2015, the aggregate value of these securities was $262,431, representing 2.62% of net assets. e Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At May 31, 2015, the aggregate value of these securities was $1,149,490, representing 11.49% of net assets. f The security is traded on a discount basis with no stated coupon rate. g Principal amount is stated in 10 Mexican Peso Units. h Non-income producing. i Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. Templeton Income Trust Statement of Investments, May 31, 2015 (unaudited) (continued) At May 31, 2015, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount * Date Appreciation Depreciation OTC Forward Exchange Contracts Indian Rupee JPHQ Buy $ 6/02/15 $ - $ ) Indian Rupee JPHQ Sell 6/02/15 - ) Euro HSBK Sell 6/08/15 - Chilean Peso JPHQ Buy 6/18/15 - Euro GSCO Buy 6/22/15 - ) Euro GSCO Sell 6/22/15 - Japanese Yen DBAB Sell 6/22/15 - Japanese Yen BZWS Sell 6/26/15 - Euro JPHQ Buy 6/29/15 - ) Euro JPHQ Sell 6/29/15 - Norwegian Krone DBAB Sell 6/30/15 - Malaysian Ringgit HSBK Buy EUR 7/14/15 - ) Euro DBAB Sell 7/17/15 - British Pound DBAB Sell 7/23/15 - ) Canadian Dollar BOFA Sell 8/05/15 - Malaysian Ringgit HSBK Buy 8/06/15 - ) Malaysian Ringgit HSBK Sell 8/06/15 - New Zealand Dollar CITI Sell 8/07/15 - British Pound DBAB Sell 8/10/15 - ) Norwegian Krone DBAB Sell 8/12/15 - Norwegian Krone CITI Sell 8/21/15 - Euro JPHQ Sell 9/08/15 - Indian Rupee JPHQ Buy 9/10/15 11 - Euro BZWS Sell 9/28/15 - Japanese Yen CITI Sell 9/28/15 - Malaysian Ringgit HSBK Buy 9/28/15 - ) Malaysian Ringgit HSBK Sell 9/28/15 - Mexican Peso HSBK Buy 9/28/15 - ) Euro JPHQ Sell 9/29/15 - Euro CITI Sell 9/30/15 - South Korean Won HSBK Buy 9/30/15 - ) South Korean Won HSBK Buy EUR 9/30/15 - South Korean Won HSBK Sell 9/30/15 - Japanese Yen JPHQ Sell 10/07/15 - Japanese Yen HSBK Sell 10/09/15 - Japanese Yen BZWS Sell 10/13/15 - Japanese Yen DBAB Sell 10/13/15 - South Korean Won JPHQ Buy 10/14/15 - ) South Korean Won JPHQ Buy EUR 10/14/15 - South Korean Won JPHQ Sell 10/14/15 - Mexican Peso CITI Buy 11/13/15 - ) Japanese Yen BOFA Sell 11/18/15 - Templeton Income Trust Statement of Investments, May 31, 2015 (unaudited) (continued) Euro BZWS Sell 11/20/15 - Japanese Yen DBAB Sell 12/21/15 - Japanese Yen HSBK Sell 12/21/15 - Japanese Yen BZWS Sell 12/22/15 - Japanese Yen CITI Sell 12/22/15 - Japanese Yen GSCO Sell 1/08/16 - Japanese Yen BZWS Sell 1/15/16 - Japanese Yen JPHQ Sell 1/15/16 - Japanese Yen JPHQ Sell 2/08/16 - Japanese Yen SCNY Sell 2/08/16 - Japanese Yen BZWS Sell 2/09/16 - Japanese Yen JPHQ Sell 2/09/16 - Euro DBAB Sell 2/23/16 - Japanese Yen CITI Sell 5/18/16 - Japanese Yen BOFA Sell 5/19/16 - Japanese Yen BZWS Sell 5/19/16 - Japanese Yen HSBK Sell 5/19/16 - Euro BZWS Sell 5/31/16 - ) Totals Forward Exchange Contracts unrealized appreciation (depreciation) $ $ ) Net unrealized appreciation (depreciation) $ a May be comprised of multiple contracts with the same counterparty, currency and settlement date. * In U.S. dollars unless otherwise indicated. Templeton Income Trust Statement of Investments, May 31, 2015 (unaudited) (continued) At May 31, 2015, the Fund had the following interest rate swap contracts outstanding. See Note 3. Interest Rate Swap Contracts Counterparty / Notional Expiration Unrealized Unrealized Description Exchange Amount Date Appreciation Depreciation Centrally Cleared Swaps Receive Floating rate 3-month USD BBA LIBOR Pay LCH $ 10/17/17 Fixed rate 0.926% $ $ - Receive Floating rate 3-month USD BBA LIBOR Pay CME 5/09/24 Fixed rate 2.695% - ) Receive Floating rate 3-month USD BBA LIBOR Pay LCH 7/07/24 Fixed rate 2.731% - ) Receive Floating rate 3-month USD BBA LIBOR Pay LCH 1/22/25 Fixed rate 1.914% - Receive Floating rate 3-month USD BBA LIBOR Pay LCH 1/23/25 Fixed rate 1.970% - Receive Floating rate 3-month USD BBA LIBOR Pay LCH 1/27/25 Fixed rate 1.973% - Receive Floating rate 3-month USD BBA LIBOR Pay LCH 1/29/25 Fixed rate 1.937% - Receive Floating rate 3-month USD BBA LIBOR Pay LCH 1/30/25 Fixed rate 1.942% - Receive Floating rate 3-month USD BBA LIBOR Pay LCH 2/03/25 Fixed rate 1.817% - Receive Floating rate 3-month USD BBA LIBOR Pay CME 5/09/44 Fixed rate 3.388% - ) Totals Interest Rate Swap Contracts $ $ ) Net unrealized appreciation (depreciation) $ ) A BBREVIATIONS Counterparty/Exchange BOFA - Bank of America Corp. BZWS - Barclays Bank PLC CITI - Citibank N.A. CME - Chicago Mercantile Exchange DBAB - Deutsche Bank AG GSCO - Goldman Sachs Group, Inc. HSBK - HSBC Bank PLC JPHQ - JPMorgan Chase Bank, N.A. LCH - London Clearing House SCNY - Standard Chartered Bank Templeton Income Trust Statement of Investments, May 31, 2015 (unaudited) (continued) Currency BRL - Brazilian Real CAD - Canadian Dollar EUR - Euro GBP - British Pound HUF - Hungarian Forint KRW - South Korean Won MXN - Mexican Peso MYR - Malaysian Ringgit NOK - Norwegian Krone NZD - New Zealand Dollar PHP - Philippine Peso PLN - Polish Zloty SGD - Singapore Dollar Templeton Income Trust Statement of Investments, May 31, 2015 (unaudited) Templeton Emerging Markets Bond Fund Principal Amount* Value Foreign Government and Agency Securities 61.6% Brazil 5.5% Letra Tesouro Nacional, Strip, 7/01/15 a BRL $ 10/01/15 a BRL 1/01/16 a BRL 7/01/16 30 a BRL 10/01/16 a BRL b Nota Do Tesouro Nacional, Index Linked, 6.00%, 5/15/19 90 a BRL 8/15/20 20 a BRL 8/15/22 60 a BRL 5/15/23 a BRL 8/15/24 10 a BRL Ecuador 4.3% c Government of Ecuador, senior note, 144A, 7.95%, 6/20/24 Ethiopia 1.2% c Federal Democratic Republic of Ethiopia, 144A, 6.625%, 12/11/24 Ghana 2.1% Government of Ghana, 21.00%, 10/26/15 GHS 16.90%, 3/07/16 GHS 19.24%, 5/30/16 GHS 23.00%, 2/13/17 GHS 25.48%, 4/24/17 GHS 24.44%, 5/29/17 GHS 26.00%, 6/05/17 GHS 25.40%, 7/31/17 GHS 23.00%, 8/21/17 GHS 23.47%, 5/21/18 GHS Hungary 7.8% Government of Hungary, 4.00%, 4/25/18 HUF 6.50%, 6/24/19 HUF 7.50%, 11/12/20 HUF 5.375%, 2/21/23 A, 6.75%, 11/24/17 HUF A, 5.50%, 12/20/18 HUF A, 7.00%, 6/24/22 HUF A, 6.00%, 11/24/23 HUF Indonesia 2.2% Government of Indonesia, 7.875%, 4/15/19 IDR 8.375%, 3/15/34 IDR FR27, 9.50%, 6/15/15 IDR FR31, 11.00%, 11/15/20 IDR senior bond, FR53, 8.25%, 7/15/21 IDR senior note, FR70, 8.375%, 3/15/24 IDR Kenya 1.2% c Government of Kenya, senior note, 144A, 6.875%, 6/24/24 Mexico 8.0% Government of Mexico, 6.00%, 6/18/15 d MXN 8.00%, 12/17/15 d MXN 6.25%, 6/16/16 d MXN Quarterly Statement of Investments | See Notes to Statements of Investments. Templeton Income Trust Statement of Investments, May 31, 2015 (unaudited) (continued) 7.25%, 12/15/16 19,100 d MXN 130,379 1,357,895 Mongolia 1.1% c Government of Mongolia, senior note, 144A, 5.125%, 12/05/22 200,000 181,620 Nigeria 0.0% † Government of Nigeria, 13.05%, 8/16/16 700,000 NGN 3,488 Philippines 1.7% Government of the Philippines, senior note, 1.625%, 4/25/16 13,120,000 PHP 292,860 Republic of Montenegro 0.7% c Government of Montenegro, 144A, 5.375%, 5/20/19 110,000 EUR 126,203 Senegal 1.2% c Government of Senegal, 144A, 6.25%, 7/30/24 200,000 197,082 Serbia 7.1% c Government of Serbia, senior note, 144A, 7.25%, 9/28/21 250,000 288,023 Serbia Treasury Bond, 10.00%, 9/11/21 2,130,000 RSD 20,206 Serbia Treasury Note, 10.00%, 11/08/15 20,100,000 RSD 186,012 10.00%, 1/30/16 190,000 RSD 1,771 10.00%, 5/22/16 580,000 RSD 5,459 8.00%, 10/02/16 54,510,000 RSD 504,330 8.00%, 3/23/17 30,000 RSD 277 8.00%, 4/06/17 60,000 RSD 555 10.00%, 5/08/17 350,000 RSD 3,345 10.00%, 4/27/18 18,310,000 RSD 176,858 10.00%, 3/20/21 830,000 RSD 7,921 1,194,757 Slovenia 1.3% c Government of Slovenia, senior note, 144A, 5.50%, 10/26/22 200,000 227,926 South Korea 2.6% Korea Monetary Stabilization Bond, senior bond, 1.96%, 2/02/17 286,100,000 KRW 257,812 senior note, 2.07%, 12/02/16 115,200,000 KRW 103,946 Korea Treasury Bond, senior note, 3.00%, 12/10/16 95,400,000 KRW 87,274 449,032 Sri Lanka 0.8% Government of Sri Lanka, 10.60%, 7/01/19 1,260,000 LKR 10,229 10.60%, 9/15/19 290,000 LKR 2,363 A, 7.50%, 8/15/18 190,000 LKR 1,408 C, 8.50%, 4/01/18 15,500,000 LKR 118,371 132,371 Ukraine 4.3% c Government of Ukraine, senior bond, 144A, 7.80%, 11/28/22 720,000 347,400 senior note, 144A, 7.50%, 4/17/23 530,000 278,250 c Kyiv Finance PLC (City of Kiev), loan participation, senior note, 144A, 9.375%, 7/11/16 200,000 95,750 721,400 Uruguay 7.2% e Government of Uruguay, Index Linked, 4.25%, 4/05/27 281,955 UYU 10,272 senior bond, Index Linked, 5.00%, 9/14/18 331,348 UYU 12,586 senior bond, Index Linked, 4.375%, 12/15/28 1,946,730 UYU 71,833 senior bond, Index Linked, 4.00%, 7/10/30 297,528 UYU 10,483 Uruguay Notas del Tesoro, 10.25%, 8/22/15 17,810,000 UYU 662,625 9.50%, 1/27/16 10,000 UYU 373 11.00%, 3/21/17 120,000 UYU 4,318 7, 13.25%, 4/08/18 320,000 UYU 12,080 e 10, Index Linked, 4.25%, 1/05/17 123,316 UYU 4,588 e 13, Index Linked, 4.00%, 5/25/25 92,487 UYU 3,311 e 18, Index Linked, 2.25%, 8/23/17 11,221,756 UYU 391,422 Templeton Income Trust Statement of Investments, May 31, 2015 (unaudited) (continued) Uruguay Treasury Bill, Strip, 7/02/15 UYU 11/26/15 UYU 7/28/16 UYU 4/03/17 UYU 5/19/17 UYU Zambia 1.3% c Government of Zambia International Bond, 144A, 8.50%, 4/14/24 Total Foreign Government and Agency Securities (Cost $12,471,218) Quasi-Sovereign and Corporate Bonds 12.0% Costa Rica 3.8% f Reventazon Finance Trust, secured bond, first lien, 144A, 8.00%, 11/15/33 Nigeria 2.8% c Access Bank PLC, sub. note, 144A, 9.25% to 6/23/19, FRN thereafter, 6/24/21 c Zenith Bank PLC, senior note, 144A, 6.25%, 4/22/19 Poland 0.9% c,g Play Topco SA, senior note, 144A, PIK, 7.75%, 2/28/20 EUR Romania 0.7% c Cable Communications Systems NV, senior secured note, 144A, 7.50%, 11/01/20 EUR South Africa 1.6% c,m Edcon Holdings Pty. Ltd., senior note, 144A, 13.375%, 6/30/19 EUR c,m Edcon Ltd., senior secured note, 144A, 9.50%, 3/01/18 EUR Turkey 1.3% c Yasar Holdings SA, senior note, 144A, 8.875%, 5/06/20 Ukraine 0.9% h State Export-Import Bank of Ukraine (Biz Finance PLC), loan participation, Reg S, 8.75%, 1/22/18 Total Quasi-Sovereign and Corporate Bonds (Cost $2,247,275) Total Investments before Short Term Investments (Cost $14,718,493) Short Term Investments 15.0% Foreign Government and Agency Securities 2.4% Indonesia 0.4% i Indonesia Treasury Bills, 1/07/16 - 2/04/16 IDR Malaysia 1.5% Government of Malaysia, 3.835%, 8/12/15 MYR 3.197%, 10/15/15 MYR i Malaysia Treasury Bills, 6/05/15 - 1/22/16 MYR Mexico 0.3% i Mexico Treasury Bills, 6/25/15 - 3/31/16 j MXN Philippines 0.2% i Philippine Treasury Bills, 7/08/15 - 3/02/16 PHP Uruguay 0.0%  i Uruguay Treasury Bills, 1/04/16 - 4/11/16 UYU Total Foreign Government and Agency Securities (Cost $415,913) Total Investments before Money Market Funds (Cost $15,134,406) Shares Money Market Funds (Cost $2,143,233) 12.6% United States 12.6% k,l Institutional Fiduciary Trust Money Market Portfolio Templeton Income Trust Statement of Investments, May 31, 2015 (unaudited) (continued) Total Investments (Cost $17,277,639) 88.6% Other Assets, less Liabilities 11.4% Net Assets 100.0% $  Rounds to less than 0.1% of net assets. * The principal amount is stated in U.S. dollars unless otherwise indicated. a Principal amount is stated in 1,000 Brazilian Real Units. b Redemption price at maturity is adjusted for inflation. c Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At May 31, 2015, the aggregate value of these securities was $4,339,451, representing 25.63% of net assets. d Principal amount is stated in 100 Mexican Peso Units. e Principal amount of security is adjusted for inflation. f See Note 6 regarding restricted securities. g Income may be received in additional securities and/or cash. h Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. This security has been deemed liquid under guidelines approved by the Trust's Board of Trustees. i The security is traded on a discount basis with no stated coupon rate. j Principal amount is stated in 10 Mexican Peso Units. k Non-income producing. l Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. m At May 31, 2015, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund may be restricted from trading these securities for a limited or extended period of time. At May 31, 2015, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts Peruvian Nuevo Sol DBAB Buy $ 6/09/15 $ - $ ) Chilean Peso DBAB Buy 6/17/15 - Chilean Peso DBAB Buy 6/18/15 - Chilean Peso MSCO Buy 6/19/15 - ) Chilean Peso MSCO Buy 6/22/15 - ) Philippine Peso DBAB Buy 6/29/15 - Philippine Peso DBAB Buy 6/30/15 - ) Malaysian Ringgit JPHQ Buy 7/01/15 - ) Philippine Peso JPHQ Buy 7/01/15 - ) Malaysian Ringgit JPHQ Buy 7/02/15 - ) Malaysian Ringgit DBAB Buy 7/03/15 - ) Malaysian Ringgit JPHQ Buy 7/03/15 - Malaysian Ringgit DBAB Buy 7/07/15 - ) Indian Rupee JPHQ Buy 7/17/15 - ) Euro DBAB Sell 7/21/15 - Malaysian Ringgit HSBK Buy 7/21/15 - ) Euro DBAB Sell 8/13/15 - Chilean Peso CITI Buy 8/17/15 - ) Chilean Peso JPHQ Buy 8/17/15 - ) Philippine Peso DBAB Buy 9/30/15 81 - Malaysian Ringgit JPHQ Buy 10/01/15 - Euro DBAB Sell 10/02/15 - Templeton Income Trust Statement of Investments, May 31, 2015 (unaudited) (continued) South Korean Won JPHQ Buy 10/02/15 - ) Euro DBAB Sell 10/07/15 - Japanese Yen JPHQ Sell 10/07/15 - Euro DBAB Sell 10/08/15 - ) Japanese Yen HSBK Sell 10/09/15 - Japanese Yen BZWS Sell 10/13/15 - Japanese Yen DBAB Sell 10/13/15 - Euro DBAB Sell 10/29/15 - Euro DBAB Sell 10/30/15 - Euro DBAB Sell 11/05/15 - Euro BZWS Sell 11/16/15 - Euro CITI Sell 12/07/15 - Malaysian Ringgit JPHQ Buy 1/11/16 - ) Euro CITI Sell 1/20/16 - Euro DBAB Sell 1/29/16 - Euro DBAB Sell 2/03/16 - Japanese Yen JPHQ Sell 2/08/16 - Japanese Yen SCNY Sell 2/08/16 - Japanese Yen BZWS Sell 2/09/16 - Japanese Yen JPHQ Sell 2/09/16 - Euro BZWS Sell 4/01/16 - ) Japanese Yen BZWS Sell 4/01/16 - Malaysian Ringgit DBAB Buy 4/01/16 - Ghanaian Cedi BZWS Buy 4/08/16 - ) South Korean Won JPHQ Buy 5/16/16 - ) South Korean Won JPHQ Buy 5/18/16 - ) Euro JPHQ Sell 5/20/16 - South Korean Won JPHQ Buy 5/20/16 - ) Euro BZWS Sell 5/23/16 - Mexican Peso JPHQ Buy 5/31/16 - ) Totals Forward Exchange Contracts unrealized appreciation (depreciation) $ $ ) Net unrealized appreciation (depreciation) $ a May be comprised of multiple contracts with the same counterparty, currency and settlement date. At May 31, 2015, the Fund had the following interest rate swap contracts outstanding. See Note 3. Interest Rate Swap Contracts Counterparty/ Notional Expiration Unrealized Unrealized Description Exchange Amount Date Appreciation Depreciation Centrally Cleared Swap Contracts Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 0.926% LCH $ 10/17/17 $ $ - Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 3.018% CME 8/22/23 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.914% LCH 1/22/25 - Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.970% LCH 1/23/25 - Templeton Income Trust Statement of Investments, May 31, 2015 (unaudited) (continued) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.973% LCH 320,000 1/27/25 4,256 - Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.937% LCH 80,000 1/29/25 1,341 - Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.942% LCH 70,000 1/30/25 1,151 - Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.817% LCH 110,000 2/03/25 3,114 - Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 3.848% CME 300,000 8/22/43 - (78,483 ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 3.849% CME 300,000 12/23/43 - (80,806 ) Totals Interest Rate Swap Contracts $ 25,882 $ (201,786 ) Net unrealized appreciation (depreciation) $ (175,904 ) A BBREVIATIONS Counterparty/Exchange BZWS - Barclays Bank PLC CITI - Citibank N.A. CME - Chicago Mercantile Exchange DBAB - Deutsche Bank AG HSBK - HSBC Bank PLC JPHQ - JPMorgan Chase Bank, N.A. LCH - London Clearing House MSCO - Morgan Stanley and Co. Inc. SCNY - Standard Chartered Bank Currency BRL - Brazilian Real EUR - Euro GHS - Ghanaian Cedi HUF - Hungarian Forint IDR - Indonesian Rupiah KRW - South Korean Won LKR - Sri Lankan Rupee MXN - Mexican Peso MYR - Malaysian Ringgit NGN - Nigerian Naira PHP - Philippine Peso RSD - Serbian Dinar UYU - Uruguayan Peso Selected Portfolio FRN - Floating Rate Note PIK - Payment-In-Kind Templeton Income Trust Statement of Investments, May 31, 2015 (unaudited) Templeton Global Bond Fund Principal Amount* Value Foreign Government and Agency Securities 53.4% Brazil 4.2% Letra Tesouro Nacional, Strip, 1/01/16 a BRL $ 1/01/17 a BRL 1/01/18 a BRL Nota Do Tesouro Nacional, 10.00%, 1/01/21 a BRL 10.00%, 1/01/23 a BRL b Index Linked, 6.00%, 5/15/17 a BRL b Index Linked, 6.00%, 5/15/19 a BRL b Index Linked, 6.00%, 8/15/20 a BRL b Index Linked, 6.00%, 8/15/22 a BRL b Index Linked, 6.00%, 5/15/23 a BRL b Index Linked, 6.00%, 8/15/24 a BRL b Index Linked, 6.00%, 8/15/50 a BRL senior note, 10.00%, 1/01/19 a BRL Hungary 6.4% Government of Hungary, 4.125%, 2/19/18 4.00%, 4/25/18 HUF 6.00%, 1/11/19 EUR 6.50%, 6/24/19 HUF 7.50%, 11/12/20 HUF 5.375%, 2/21/23 A, 6.75%, 11/24/17 HUF A, 5.50%, 12/20/18 HUF A, 7.00%, 6/24/22 HUF A, 6.00%, 11/24/23 HUF B, 6.75%, 2/24/17 HUF B, 5.50%, 6/24/25 HUF senior note, 6.25%, 1/29/20 senior note, 6.375%, 3/29/21 senior note, 5.375%, 3/25/24 c senior note, Reg S, 3.50%, 7/18/16 EUR c senior note, Reg S, 4.375%, 7/04/17 EUR c senior note, Reg S, 5.75%, 6/11/18 EUR c senior note, Reg S, 3.875%, 2/24/20 EUR Iceland 0.3% d Government of Iceland, 144A, 5.875%, 5/11/22 India 2.2% Government of India, senior bond, 7.80%, 5/03/20 INR senior bond, 8.28%, 9/21/27 INR senior bond, 8.60%, 6/02/28 INR senior note, 7.28%, 6/03/19 INR senior note, 8.12%, 12/10/20 INR senior note, 8.35%, 5/14/22 INR senior note, 7.16%, 5/20/23 INR senior note, 8.83%, 11/25/23 INR Indonesia 2.5% Government of Indonesia, 7.875%, 4/15/19 IDR 8.375%, 3/15/34 IDR FR27, 9.50%, 6/15/15 IDR FR28, 10.00%, 7/15/17 IDR Quarterly Statement of Investments | See Notes to Statements of Investments. Templeton Income Trust Statement of Investments, May 31, 2015 (unaudited) (continued) FR30, 10.75%, 5/15/16 IDR FR31, 11.00%, 11/15/20 IDR FR32, 15.00%, 7/15/18 IDR FR34, 12.80%, 6/15/21 IDR FR35, 12.90%, 6/15/22 IDR FR36, 11.50%, 9/15/19 IDR FR37, 12.00%, 9/15/26 IDR FR39, 11.75%, 8/15/23 IDR FR40, 11.00%, 9/15/25 IDR FR42, 10.25%, 7/15/27 IDR FR43, 10.25%, 7/15/22 IDR FR44, 10.00%, 9/15/24 IDR FR46, 9.50%, 7/15/23 IDR FR47, 10.00%, 2/15/28 IDR FR48, 9.00%, 9/15/18 IDR FR52, 10.50%, 8/15/30 IDR senior bond, FR53, 8.25%, 7/15/21 IDR senior note, 8.50%, 10/15/16 IDR senior note, FR70, 8.375%, 3/15/24 IDR Ireland 1.4% Government of Ireland, senior bond, 5.40%, 3/13/25 EUR Lithuania 0.6% d Government of Lithuania, 144A, 7.375%, 2/11/20 6.125%, 3/09/21 Malaysia 2.2% Government of Malaysia, 4.72%, 9/30/15 MYR senior bond, 4.262%, 9/15/16 MYR senior note, 3.172%, 7/15/16 MYR Mexico 5.9% Government of Mexico, 6.00%, 6/18/15 e MXN 8.00%, 12/17/15 e MXN 6.25%, 6/16/16 e MXN 7.25%, 12/15/16 e MXN f Mexican Udibonos, Index Linked, 5.00%, 6/16/16 g MXN 3.50%, 12/14/17 g MXN 4.00%, 6/13/19 g MXN 2.50%, 12/10/20 g MXN Peru 0.1% Government of Peru, senior bond, 7.84%, 8/12/20 PEN Philippines 0.7% Government of the Philippines, 4.625%, 11/25/15 PHP senior bond, 9.125%, 9/04/16 PHP senior note, 1.625%, 4/25/16 PHP Poland 6.6% Government of Poland, 6.25%, 10/24/15 PLN 5.00%, 4/25/16 PLN 4.75%, 10/25/16 PLN 4.75%, 4/25/17 PLN 5.75%, 9/23/22 PLN h FRN, 2.01%, 1/25/17 PLN Templeton Income Trust Statement of Investments, May 31, 2015 (unaudited) (continued) h FRN, 2.01%, 1/25/21 PLN senior note, 6.375%, 7/15/19 Portugal 2.4% Government of Portugal, d 144A, 5.125%, 10/15/24 c Reg S, 3.875%, 2/15/30 EUR c senior bond, Reg S, 4.95%, 10/25/23 EUR c senior note, Reg S, 5.65%, 2/15/24 EUR Serbia 0.8% d Government of Serbia, senior note, 144A, 5.25%, 11/21/17 4.875%, 2/25/20 7.25%, 9/28/21 Singapore 0.4% Government of Singapore, senior note, 1.125%, 4/01/16 SGD Slovenia 1.4% d Government of Slovenia, senior note, 144A, 5.50%, 10/26/22 5.85%, 5/10/23 South Korea 11.8% Government of Korea, senior bond, 5.625%, 11/03/25 Korea Monetary Stabilization Bond, senior bond, 2.80%, 8/02/15 KRW senior bond, 2.81%, 10/02/15 KRW senior bond, 1.96%, 2/02/17 KRW senior note, 2.76%, 6/02/15 KRW senior note, 2.90%, 12/02/15 KRW senior note, 2.78%, 2/02/16 KRW senior note, 2.80%, 4/02/16 KRW senior note, 2.79%, 6/02/16 KRW senior note, 2.46%, 8/02/16 KRW senior note, 2.22%, 10/02/16 KRW senior note, 2.07%, 12/02/16 KRW Korea Treasury Bond, senior bond, 5.25%, 9/10/15 KRW senior bond, 4.00%, 3/10/16 KRW senior bond, 5.00%, 9/10/16 KRW senior note, 3.25%, 6/10/15 KRW senior note, 4.00%, 9/10/15 KRW senior note, 2.75%, 6/10/16 KRW senior note, 3.00%, 12/10/16 KRW Sri Lanka 1.1% Government of Sri Lanka, 8.00%, 1/01/17 LKR 8.25%, 3/01/17 LKR 8.00%, 6/15/17 LKR 10.60%, 7/01/19 LKR 10.60%, 9/15/19 LKR 8.00%, 11/01/19 LKR 11.20%, 7/01/22 LKR A, 6.50%, 7/15/15 LKR A, 11.00%, 8/01/15 LKR A, 8.50%, 11/01/15 LKR A, 6.40%, 8/01/16 LKR A, 5.80%, 1/15/17 LKR A, 7.50%, 8/15/18 LKR A, 8.00%, 11/15/18 LKR Templeton Income Trust Statement of Investments, May 31, 2015 (unaudited) (continued) A, 9.00%, 5/01/21 LKR B, 11.00%, 9/01/15 LKR B, 6.40%, 10/01/16 LKR B, 5.80%, 7/15/17 LKR B, 8.50%, 7/15/18 LKR C, 8.50%, 4/01/18 LKR D, 8.50%, 6/01/18 LKR i Supranational 0.3% Inter-American Development Bank, senior note, 7.50%, 12/05/24 MXN Ukraine 2.1% d Government of Ukraine, 144A, 6.875%, 9/23/15 144A, 9.25%, 7/24/17 144A, 7.75%, 9/23/20 senior bond, 144A, 6.58%, 11/21/16 senior bond, 144A, 7.80%, 11/28/22 senior note, 144A, 4.95%, 10/13/15 EUR senior note, 144A, 6.25%, 6/17/16 senior note, 144A, 6.75%, 11/14/17 senior note, 144A, 7.95%, 2/23/21 senior note, 144A, 7.50%, 4/17/23 Total Foreign Government and Agency Securities (Cost $39,965,989,716) Quasi-Sovereign and Corporate Bonds 1.3% Hungary 0.4% d Hungarian Development Bank, senior note, 144A, 6.25%, 10/21/20 India 0.7% Food Corp. of India, secured note, 6, 9.95%, 3/07/22 INR Mahanagar Telephone Nigam Ltd., 8.24%, 11/19/24 INR 8.29%, 11/28/24 INR South Korea 0.0%  The Export-Import Bank of Korea, senior note, 4.625%, 2/20/17 EUR Ukraine 0.2% d Financing of Infrastructure Projects State Enterprise, 144A, 8.375%, 11/03/17 7.40%, 4/20/18 Total Quasi-Sovereign and Corporate Bonds (Cost $1,013,809,059) Total Investments before Short Term Investments (Cost $40,979,798,775) Short Term Investments 34.8% Foreign Government and Agency Securities 12.1% Hungary 0.0%  j Hungary Treasury Bill, 9/16/15 HUF Indonesia 0.2% j Indonesia Treasury Bills, 1/07/16 - 2/04/16 IDR Malaysia 3.4% j Bank of Negara Monetary Notes, 6/03/15 - 11/24/15 MYR Government of Malaysia, 3.835%, 8/12/15 MYR 3.197%, 10/15/15 MYR Templeton Income Trust Statement of Investments, May 31, 2015 (unaudited) (continued) j Malaysia Treasury Bills, 6/05/15 - 4/29/16 212,080,000 MYR 57,201,942 2,302,696,519 Mexico 3.2% j Mexico Treasury Bills, 6/11/15 - 4/14/16 3,396,192,880 k MXN 2,177,750,710 Philippines 0.4% j Philippine Treasury Bills, 6/03/15 - 3/02/16 12,196,040,000 PHP 271,899,845 Singapore 3.2% j Monetary Authority of Singapore Treasury Bills, 7/03/15 1,839,790,000 SGD 1,363,768,646 6/26/15 - 8/21/15 1,069,080,000 SGD 792,250,440 2,156,019,086 South Korea 1.7% Korea Monetary Stabilization Bond, senior note, 2.13%, 10/08/15 223,563,600,000 KRW 200,988,304 1.92%, 3/09/16 15,612,800,000 KRW 14,039,188 1.74%, 5/09/16 232,085,700,000 KRW 208,420,501 j Korea Monetary Stabilization Bonds, 7/07/15 - 10/06/15 844,177,700,000 KRW 755,482,037 1,178,930,030 Total Foreign Government and Agency Securities (Cost $8,542,086,294) 8,209,134,512 U.S. Government and Agency Securities (Cost $1,791,941,685) 2.6% United States 2.6% j FHLB, 6/01/15 - 6/05/15 1,791,950,000 1,791,948,458 Total Investments before Money Market Funds (Cost $51,313,826,754) 47,166,086,052 Shares Money Market Funds (Cost $13,658,459,346) 20.1% United States 20.1% l,m Institutional Fiduciary Trust Money Market Portfolio 13,658,459,346 13,658,459,346 Total Investments (Cost $64,972,286,100) 89.5% 60,824,545,398 Other Assets, less Liabilities 10.5% 7,151,239,975 Net Assets 100.0% $ 67,975,785,373 † Rounds to less than 0.1% of net assets. * The principal amount is stated in U.S. dollars unless otherwise indicated. a Principal amount is stated in 1,000 Brazilian Real Units. b Redemption price at maturity is adjusted for inflation. c Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At May 31, 2015, the aggregate value of these securities was $1,390,720,080, representing 2.05% of net assets. d Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At May 31, 2015, the aggregate value of these securities was $4,561,231,466, representing 6.71% of net assets. e Principal amount is stated in 100 Mexican Peso Units. f Principal amount of security is adjusted for inflation. g Principal amount is stated in 100 Unidad de Inversion Units. h The coupon rate shown represents the rate at period end. i A supranational organization is an entity formed by two or more central governments through international treaties. j The security is traded on a discount basis with no stated coupon rate. k Principal amount is stated in 10 Mexican Peso Units. l Non-income producing. m Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. Templeton Income Trust Statement of Investments, May 31, 2015 (unaudited) (continued) At May 31, 2015, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount * Date Appreciation Depreciation OTC Forward Exchange Contracts Euro GSCO Buy 6/01/15 $ $ - Euro GSCO Sell 6/01/15 - Chilean Peso MSCO Buy 6/02/15 - ) Chilean Peso MSCO Sell 6/02/15 - Indian Rupee JPHQ Buy 6/02/15 - ) Indian Rupee JPHQ Sell 6/02/15 - ) Chilean Peso JPHQ Buy 6/03/15 - ) Chilean Peso JPHQ Sell 6/03/15 - Indian Rupee HSBK Buy 6/03/15 - ) Chilean Peso BZWS Buy 6/04/15 - ) Chilean Peso MSCO Buy 6/04/15 - Chilean Peso DBAB Buy 6/05/15 - ) Chilean Peso MSCO Buy 6/05/15 - ) Euro BZWS Sell 6/05/15 - Chilean Peso DBAB Buy 6/08/15 - ) Chilean Peso MSCO Buy 6/08/15 - ) Euro DBAB Sell 6/08/15 - Euro HSBK Sell 6/08/15 - Indian Rupee JPHQ Buy 6/08/15 - ) Malaysian Ringgit DBAB Buy 6/08/15 - ) Malaysian Ringgit DBAB Sell 6/08/15 - Mexican Peso CITI Buy 6/08/15 - ) Polish Zloty DBAB Buy EUR 6/08/15 - Euro GSCO Sell 6/09/15 - Hungarian Forint DBAB Buy EUR 6/09/15 - ) Indian Rupee DBAB Buy 6/09/15 - ) Japanese Yen CITI Sell 6/09/15 - Japanese Yen HSBK Sell 6/09/15 - Mexican Peso CITI Buy 6/09/15 - ) Polish Zloty DBAB Buy EUR 6/09/15 - ) Singapore Dollar DBAB Buy 6/09/15 - ) Singapore Dollar GSCO Buy 6/09/15 - ) Chilean Peso CITI Buy 6/10/15 - Chilean Peso MSCO Buy 6/10/15 - Japanese Yen BZWS Sell 6/10/15 - Japanese Yen CITI Sell 6/10/15 - Japanese Yen HSBK Sell 6/10/15 - Japanese Yen DBAB Sell 6/11/15 - Polish Zloty BZWS Buy EUR 6/11/15 - Polish Zloty CITI Buy EUR 6/11/15 - Polish Zloty DBAB Buy EUR 6/11/15 - Chilean Peso DBAB Buy 6/12/15 - ) Euro GSCO Sell 6/12/15 - Templeton Income Trust Statement of Investments, May 31, 2015 (unaudited) (continued) Mexican Peso CITI Buy 6/12/15 - ) Polish Zloty DBAB Buy EUR 6/12/15 - Euro DBAB Sell 6/15/15 - Indian Rupee JPHQ Buy 6/15/15 - ) Mexican Peso CITI Buy 6/15/15 - ) Singapore Dollar JPHQ Buy 6/15/15 - ) Malaysian Ringgit JPHQ Buy 6/16/15 - ) Malaysian Ringgit JPHQ Sell 6/16/15 - Polish Zloty MSCO Buy EUR 6/16/15 - ) Singapore Dollar DBAB Buy 6/16/15 - Chilean Peso DBAB Buy 6/17/15 - Japanese Yen CITI Sell 6/17/15 - Chilean Peso DBAB Buy 6/18/15 - Chilean Peso JPHQ Buy 6/18/15 - Chilean Peso MSCO Buy 6/19/15 ) Malaysian Ringgit JPHQ Buy 6/19/15 - ) Malaysian Ringgit JPHQ Sell 6/19/15 - Chilean Peso BZWS Buy 6/22/15 - ) Chilean Peso JPHQ Buy 6/22/15 - ) Chilean Peso MSCO Buy 6/22/15 - ) Euro BZWS Sell 6/22/15 - Japanese Yen DBAB Sell 6/22/15 - Mexican Peso CITI Buy 6/22/15 - ) Singapore Dollar HSBK Buy 6/22/15 - ) Chilean Peso DBAB Buy 6/23/15 - Malaysian Ringgit HSBK Buy 6/23/15 - ) Indian Rupee JPHQ Buy 6/29/15 - Indian Rupee HSBK Buy 6/30/15 - ) Japanese Yen BZWS Sell 6/30/15 - Indian Rupee DBAB Buy 7/06/15 - ) Chilean Peso DBAB Buy 7/07/15 - Malaysian Ringgit HSBK Buy 7/07/15 - ) Philippine Peso HSBK Buy 7/07/15 - ) Malaysian Ringgit DBAB Buy 7/08/15 - ) Malaysian Ringgit DBAB Sell 7/08/15 - Indian Rupee DBAB Buy 7/09/15 - ) Chilean Peso DBAB Buy 7/10/15 - ) Euro JPHQ Sell 7/10/15 - Mexican Peso CITI Buy 7/10/15 - ) Chilean Peso DBAB Buy 7/13/15 - ) Malaysian Ringgit DBAB Buy EUR 7/13/15 - ) Mexican Peso CITI Buy 7/13/15 - ) Chilean Peso MSCO Buy 7/15/15 - Indian Rupee DBAB Buy 7/15/15 - ) Malaysian Ringgit JPHQ Buy EUR 7/15/15 - Euro BZWS Sell 7/16/15 - Euro GSCO Sell 7/16/15 - Euro MSCO Sell 7/16/15 - Japanese Yen HSBK Sell 7/16/15 - Japanese Yen SCNY Sell 7/16/15 - Templeton Income Trust Statement of Investments, May 31, 2015 (unaudited) (continued) Indian Rupee JPHQ Buy 7/17/15 - ) Chilean Peso DBAB Buy 7/20/15 - Euro BZWS Sell 7/20/15 - Euro GSCO Sell 7/20/15 - Indian Rupee DBAB Buy 7/20/15 - ) Malaysian Ringgit JPHQ Buy EUR 7/20/15 - Japanese Yen DBAB Sell 7/21/15 - Japanese Yen HSBK Sell 7/21/15 - Euro DBAB Sell 7/22/15 - Euro MSCO Sell 7/22/15 - Indian Rupee DBAB Buy 7/22/15 - ) Indian Rupee JPHQ Buy 7/22/15 - ) Malaysian Ringgit DBAB Buy 7/22/15 - ) Malaysian Ringgit DBAB Sell 7/22/15 - Euro DBAB Sell 7/23/15 - Singapore Dollar JPHQ Buy 7/23/15 - ) Japanese Yen CITI Sell 7/24/15 - Chilean Peso JPHQ Buy 7/27/15 - Euro DBAB Sell 7/27/15 - Euro GSCO Sell 7/27/15 - Indian Rupee DBAB Buy 7/27/15 - ) Indian Rupee JPHQ Buy 7/27/15 - ) Japanese Yen JPHQ Sell 7/27/15 - Malaysian Ringgit DBAB Buy 7/27/15 - ) Malaysian Ringgit DBAB Sell 7/27/15 - Chilean Peso DBAB Buy 7/28/15 - ) Chilean Peso MSCO Buy 7/28/15 - ) Euro BZWS Sell 7/28/15 - Euro CITI Sell 7/28/15 - Euro GSCO Sell 7/28/15 - Euro BZWS Sell 7/29/15 - Euro DBAB Sell 7/29/15 - Japanese Yen BZWS Sell 7/29/15 - Chilean Peso JPHQ Buy 7/30/15 - ) Malaysian Ringgit JPHQ Buy 7/30/15 - ) Mexican Peso CITI Buy 7/30/15 - ) Chilean Peso DBAB Buy 7/31/15 - ) Chilean Peso JPHQ Buy 7/31/15 - ) Euro JPHQ Sell 7/31/15 - Indian Rupee DBAB Buy 7/31/15 - ) Malaysian Ringgit HSBK Buy 7/31/15 - ) Euro DBAB Sell 8/03/15 - Chilean Peso DBAB Buy 8/04/15 - ) Euro BZWS Sell 8/04/15 - Euro HSBK Sell 8/04/15 - Mexican Peso CITI Buy 8/04/15 - ) Chilean Peso BZWS Buy 8/05/15 - ) Chilean Peso JPHQ Buy 8/05/15 - ) Euro BZWS Sell 8/05/15 - Euro JPHQ Buy 8/05/15 - ) Templeton Income Trust Statement of Investments, May 31, 2015 (unaudited) (continued) Euro JPHQ Sell 8/05/15 - Euro MSCO Sell 8/05/15 - Indian Rupee HSBK Buy 8/05/15 - ) Chilean Peso DBAB Buy 8/06/15 - ) Malaysian Ringgit HSBK Buy 8/06/15 - ) Malaysian Ringgit JPHQ Buy 8/06/15 - ) Singapore Dollar DBAB Buy 8/06/15 - ) Japanese Yen MSCO Sell 8/07/15 - Mexican Peso CITI Buy 8/07/15 - ) Euro CITI Sell 8/10/15 - Malaysian Ringgit DBAB Buy EUR 8/10/15 - Malaysian Ringgit HSBK Buy 8/10/15 - ) Mexican Peso CITI Buy 8/10/15 - ) South Korean Won HSBK Buy JPY 8/10/15 - Chilean Peso BZWS Buy 8/11/15 - ) Chilean Peso MSCO Buy 8/11/15 - ) Euro DBAB Sell 8/11/15 - Euro JPHQ Sell 8/11/15 - Indian Rupee HSBK Buy 8/11/15 - Japanese Yen CITI Sell 8/11/15 - Malaysian Ringgit DBAB Buy 8/11/15 - ) Malaysian Ringgit DBAB Sell 8/11/15 - Malaysian Ringgit HSBK Buy 8/11/15 - ) Mexican Peso MSCO Buy 8/11/15 - ) Singapore Dollar HSBK Buy 8/11/15 - ) Chilean Peso DBAB Buy 8/12/15 - ) Euro BZWS Sell 8/12/15 - Euro GSCO Sell 8/12/15 - Indian Rupee DBAB Buy 8/12/15 - Indian Rupee HSBK Buy 8/12/15 - Malaysian Ringgit HSBK Buy 8/12/15 - ) Malaysian Ringgit JPHQ Buy 8/12/15 - ) Malaysian Ringgit JPHQ Sell 8/12/15 - Singapore Dollar BZWS Buy 8/12/15 - South Korean Won HSBK Buy JPY 8/12/15 - Indian Rupee HSBK Buy 8/13/15 - Malaysian Ringgit DBAB Buy 8/13/15 - ) Malaysian Ringgit DBAB Sell 8/13/15 - Singapore Dollar DBAB Buy 8/13/15 - Euro MSCO Sell 8/14/15 - Chilean Peso CITI Buy 8/17/15 - ) Chilean Peso JPHQ Buy 8/17/15 - ) Euro MSCO Sell 8/17/15 - Japanese Yen CITI Sell 8/17/15 - Mexican Peso MSCO Buy 8/17/15 - ) Singapore Dollar BZWS Buy 8/17/15 - Singapore Dollar DBAB Buy 8/17/15 - Singapore Dollar HSBK Buy 8/17/15 - Chilean Peso MSCO Buy 8/18/15 - ) Euro BZWS Sell 8/18/15 - Templeton Income Trust Statement of Investments, May 31, 2015 (unaudited) (continued) Euro JPHQ Sell 8/18/15 - Japanese Yen DBAB Sell 8/18/15 - Mexican Peso DBAB Buy 8/18/15 - ) Singapore Dollar HSBK Buy 8/18/15 - Indian Rupee JPHQ Buy 8/19/15 - Malaysian Ringgit HSBK Buy 8/19/15 - ) Chilean Peso JPHQ Buy 8/20/15 - ) Euro DBAB Sell 8/20/15 - Euro JPHQ Sell 8/20/15 - Japanese Yen HSBK Sell 8/20/15 - Japanese Yen JPHQ Sell 8/20/15 - Euro JPHQ Sell 8/21/15 - Malaysian Ringgit HSBK Buy 8/21/15 - ) Malaysian Ringgit JPHQ Buy 8/21/15 - ) Mexican Peso HSBK Buy 8/21/15 - ) Chilean Peso DBAB Buy 8/24/15 - ) Japanese Yen BZWS Sell 8/24/15 - Malaysian Ringgit HSBK Buy 8/24/15 - ) Mexican Peso HSBK Buy 8/24/15 - ) Polish Zloty DBAB Buy EUR 8/24/15 - Singapore Dollar DBAB Buy 8/24/15 - Japanese Yen DBAB Sell 8/25/15 - Japanese Yen HSBK Sell 8/25/15 - Mexican Peso DBAB Buy 8/25/15 - ) Euro BZWS Sell 8/26/15 - Euro DBAB Sell 8/26/15 - Euro GSCO Sell 8/26/15 - Euro JPHQ Sell 8/26/15 - Euro SCNY Sell 8/26/15 - Indian Rupee DBAB Buy 8/26/15 - Japanese Yen BZWS Sell 8/26/15 - Japanese Yen JPHQ Sell 8/26/15 - Japanese Yen SCNY Sell 8/26/15 - Malaysian Ringgit HSBK Buy 8/26/15 - ) Chilean Peso DBAB Buy 8/27/15 - ) Euro HSBK Sell 8/27/15 - Euro JPHQ Sell 8/27/15 - Japanese Yen DBAB Sell 8/27/15 - Japanese Yen HSBK Sell 8/27/15 - Japanese Yen JPHQ Sell 8/27/15 - Malaysian Ringgit JPHQ Buy 8/27/15 - ) Mexican Peso HSBK Buy 8/27/15 - ) Chilean Peso CITI Buy 8/28/15 - ) Chilean Peso JPHQ Buy 8/28/15 - ) Malaysian Ringgit HSBK Buy 8/28/15 - ) Mexican Peso CITI Buy 8/28/15 - ) Philippine Peso JPHQ Buy 8/28/15 - ) Chilean Peso DBAB Buy 8/31/15 - ) Euro DBAB Sell 8/31/15 - Japanese Yen JPHQ Sell 8/31/15 - Templeton Income Trust Statement of Investments, May 31, 2015 (unaudited) (continued) Chilean Peso MSCO Buy 9/01/15 - ) Chilean Peso JPHQ Buy 9/02/15 - ) Euro DBAB Sell 9/02/15 - Mexican Peso HSBK Buy 9/04/15 - ) Chilean Peso DBAB Buy 9/08/15 - ) Euro DBAB Sell 9/08/15 - Euro JPHQ Buy 9/08/15 - ) Euro JPHQ Sell 9/08/15 - Polish Zloty DBAB Buy EUR 9/08/15 - Singapore Dollar MSCO Buy 9/08/15 - Chilean Peso DBAB Buy 9/09/15 - ) Indian Rupee JPHQ Buy 9/10/15 - Singapore Dollar GSCO Buy 9/10/15 - Indian Rupee CITI Buy 9/11/15 - Mexican Peso CITI Buy 9/11/15 - ) Singapore Dollar HSBK Buy 9/16/15 - Malaysian Ringgit HSBK Buy 9/17/15 - Japanese Yen BZWS Sell 9/18/15 - Singapore Dollar DBAB Buy 9/18/15 - Euro BZWS Sell 9/21/15 - Singapore Dollar HSBK Buy 9/21/15 - ) Euro DBAB Sell 9/23/15 - Hungarian Forint JPHQ Buy EUR 9/23/15 - Euro BZWS Sell 9/24/15 - Hungarian Forint JPHQ Buy EUR 9/25/15 - Euro CITI Sell 9/28/15 - Euro DBAB Sell 9/28/15 - Indian Rupee HSBK Buy 9/28/15 - ) Malaysian Ringgit DBAB Buy 9/28/15 - ) Malaysian Ringgit DBAB Sell 9/28/15 - Malaysian Ringgit HSBK Buy 9/28/15 - ) Mexican Peso HSBK Buy 9/28/15 - ) Euro BZWS Sell 9/29/15 - Japanese Yen JPHQ Sell 9/29/15 - Euro HSBK Sell 9/30/15 - Indian Rupee DBAB Buy 9/30/15 - Japanese Yen JPHQ Sell 9/30/15 - Malaysian Ringgit HSBK Buy 9/30/15 - Mexican Peso HSBK Buy 9/30/15 - ) Euro DBAB Buy 10/01/15 - ) Euro DBAB Sell 10/01/15 - Euro DBAB Sell 10/05/15 - Euro DBAB Sell 10/07/15 - Euro JPHQ Sell 10/07/15 - Japanese Yen JPHQ Sell 10/07/15 - Euro DBAB Sell 10/09/15 - Euro GSCO Sell 10/09/15 - Japanese Yen HSBK Sell 10/09/15 - Euro HSBK Sell 10/13/15 - ) Japanese Yen BZWS Sell 10/13/15 - Templeton Income Trust Statement of Investments, May 31, 2015 (unaudited) (continued) Japanese Yen DBAB Sell 10/13/15 - Euro JPHQ Sell 10/14/15 - Malaysian Ringgit JPHQ Buy EUR 10/19/15 - ) Euro HSBK Sell 10/20/15 - Malaysian Ringgit JPHQ Buy 10/20/15 - ) Mexican Peso DBAB Buy 10/21/15 - ) Japanese Yen BZWS Sell 10/22/15 - Mexican Peso CITI Buy 10/22/15 - ) Mexican Peso DBAB Buy 10/22/15 - ) Malaysian Ringgit HSBK Buy 10/23/15 - ) Malaysian Ringgit JPHQ Buy JPY 10/23/15 - Euro DBAB Sell 10/26/15 - Euro JPHQ Buy 10/26/15 - ) Euro JPHQ Sell 10/26/15 - Malaysian Ringgit DBAB Buy 10/26/15 - ) Malaysian Ringgit DBAB Sell 10/26/15 - Malaysian Ringgit HSBK Buy 10/26/15 - ) Malaysian Ringgit JPHQ Buy 10/26/15 - ) Singapore Dollar DBAB Buy 10/26/15 - ) Singapore Dollar HSBK Buy 10/26/15 - ) Euro BZWS Sell 10/27/15 - Euro DBAB Sell 10/28/15 - Euro GSCO Sell 10/29/15 - Euro DBAB Sell 10/30/15 - Malaysian Ringgit JPHQ Buy 10/30/15 - ) Euro DBAB Sell 11/03/15 - Mexican Peso CITI Buy 11/03/15 - ) Euro UBSW Sell 11/04/15 - Euro DBAB Sell 11/05/15 - Japanese Yen BOFA Sell 11/05/15 - Japanese Yen SCNY Sell 11/05/15 - Euro BZWS Sell 11/06/15 - Euro DBAB Sell 11/06/15 - Japanese Yen BZWS Sell 11/06/15 - Euro GSCO Sell 11/09/15 - Mexican Peso CITI Buy 11/09/15 - ) South Korean Won JPHQ Buy JPY 11/09/15 - Euro DBAB Sell 11/10/15 - Japanese Yen CITI Sell 11/10/15 - South Korean Won DBAB Buy JPY 11/10/15 - Euro DBAB Sell 11/12/15 - Euro JPHQ Sell 11/12/15 - Euro MSCO Sell 11/12/15 - Euro UBSW Sell 11/12/15 - Japanese Yen CITI Sell 11/12/15 - Japanese Yen HSBK Sell 11/12/15 - Japanese Yen JPHQ Sell 11/12/15 - Mexican Peso CITI Buy 11/12/15 - ) Euro BZWS Sell 11/13/15 - Euro CITI Sell 11/13/15 - Templeton Income Trust Statement of Investments, May 31, 2015 (unaudited) (continued) Euro GSCO Sell 11/13/15 - Euro SCNY Sell 11/13/15 - Japanese Yen GSCO Sell 11/13/15 - Japanese Yen SCNY Sell 11/13/15 - Mexican Peso CITI Buy 11/13/15 - ) Euro DBAB Sell 11/16/15 - Euro GSCO Sell 11/16/15 - Euro MSCO Sell 11/16/15 - Japanese Yen CITI Sell 11/16/15 - Japanese Yen MSCO Sell 11/16/15 - Japanese Yen SCNY Sell 11/16/15 - Singapore Dollar DBAB Buy 11/16/15 - ) Euro UBSW Sell 11/17/15 - South Korean Won JPHQ Buy JPY 11/17/15 - Australian Dollar JPHQ Sell 11/18/15 - Euro DBAB Sell 11/18/15 - Euro UBSW Sell 11/18/15 - Japanese Yen BOFA Sell 11/18/15 - Japanese Yen DBAB Sell 11/18/15 - Euro DBAB Sell 11/19/15 - Japanese Yen CITI Sell 11/19/15 - Malaysian Ringgit DBAB Buy 11/19/15 - ) Malaysian Ringgit DBAB Sell 11/19/15 - Euro BZWS Sell 11/20/15 - Euro DBAB Sell 11/20/15 - Japanese Yen CITI Sell 11/20/15 - Malaysian Ringgit HSBK Buy 11/20/15 - ) Euro GSCO Sell 11/23/15 - Euro MSCO Sell 11/23/15 - Japanese Yen HSBK Sell 11/24/15 - South Korean Won JPHQ Buy JPY 11/24/15 - Euro MSCO Sell 11/25/15 - Singapore Dollar BZWS Buy 11/27/15 - ) Euro DBAB Sell 11/30/15 - Malaysian Ringgit HSBK Buy 11/30/15 - ) Mexican Peso CITI Buy 11/30/15 - ) Singapore Dollar DBAB Buy 11/30/15 ) Euro GSCO Sell 12/01/15 - ) Euro CITI Sell 12/04/15 - Euro DBAB Sell 12/04/15 - Euro CITI Sell 12/07/15 - Euro HSBK Sell 12/09/15 - Euro SCNY Sell 12/09/15 - Euro MSCO Sell 12/11/15 - Mexican Peso CITI Buy 12/11/15 - ) Euro DBAB Sell 12/14/15 - Euro BOFA Sell 12/15/15 - Euro JPHQ Sell 12/15/15 - Malaysian Ringgit DBAB Buy 12/15/15 - ) Malaysian Ringgit DBAB Sell 12/15/15 - Templeton Income Trust Statement of Investments, May 31, 2015 (unaudited) (continued) Polish Zloty DBAB Buy EUR 12/15/15 - Euro CITI Sell 12/17/15 - Mexican Peso CITI Buy 12/18/15 - ) Japanese Yen DBAB Sell 12/21/15 - Japanese Yen HSBK Sell 12/21/15 - Japanese Yen BZWS Sell 12/22/15 - Japanese Yen CITI Sell 12/22/15 - Euro BZWS Sell 1/05/16 - Japanese Yen DBAB Sell 1/07/16 - Japanese Yen GSCO Sell 1/08/16 - Euro BZWS Sell 1/11/16 - Euro UBSW Sell 1/11/16 - Malaysian Ringgit JPHQ Buy 1/11/16 - ) Euro CITI Sell 1/13/16 - Euro SCNY Sell 1/13/16 - Japanese Yen CITI Sell 1/14/16 - Japanese Yen SCNY Sell 1/14/16 - Euro CITI Sell 1/15/16 - Euro JPHQ Sell 1/15/16 - Japanese Yen BZWS Sell 1/15/16 - Japanese Yen JPHQ Sell 1/15/16 - Malaysian Ringgit JPHQ Buy 1/15/16 - ) Euro BZWS Sell 1/19/16 - Euro DBAB Sell 1/19/16 - Euro GSCO Sell 1/19/16 - Euro JPHQ Sell 1/19/16 - Malaysian Ringgit JPHQ Buy 1/19/16 - ) Japanese Yen JPHQ Sell 1/20/16 - Euro BZWS Sell 1/21/16 - Euro CITI Sell 1/22/16 - Euro JPHQ Sell 1/22/16 - Euro JPHQ Sell 1/25/16 - Malaysian Ringgit HSBK Buy 1/25/16 - ) Euro BZWS Sell 1/27/16 - Japanese Yen GSCO Sell 1/27/16 - Japanese Yen HSBK Sell 1/28/16 - Euro CITI Sell 1/29/16 - Japanese Yen DBAB Sell 1/29/16 - Mexican Peso CITI Buy 2/05/16 - ) Euro CITI Sell 2/09/16 - Euro GSCO Sell 2/09/16 - Japanese Yen CITI Sell 2/09/16 - Mexican Peso CITI Buy 2/09/16 - ) Euro HSBK Sell 2/10/16 - Euro BZWS Sell 2/11/16 - Mexican Peso MSCO Buy 2/11/16 - ) Japanese Yen GSCO Sell 2/12/16 - Japanese Yen HSBK Sell 2/12/16 - Mexican Peso CITI Buy 2/12/16 - ) Mexican Peso MSCO Buy 2/12/16 - ) Templeton Income Trust Statement of Investments, May 31, 2015 (unaudited) (continued) Euro SCNY Sell 2/16/16 - Japanese Yen CITI Sell 2/16/16 - Euro GSCO Sell 2/17/16 - Japanese Yen GSCO Sell 2/17/16 - Mexican Peso MSCO Buy 2/17/16 - ) South Korean Won JPHQ Buy JPY 2/19/16 - Euro BZWS Sell 2/22/16 - Japanese Yen BZWS Sell 2/25/16 - Japanese Yen HSBK Sell 2/25/16 - Mexican Peso CITI Buy 2/25/16 - ) Euro BOFA Sell 2/26/16 - Euro BZWS Sell 2/26/16 - Japanese Yen BZWS Sell 2/26/16 - Japanese Yen BZWS Sell 2/29/16 - Mexican Peso MSCO Buy 2/29/16 - ) Japanese Yen JPHQ Sell 3/03/16 - Japanese Yen HSBK Sell 3/04/16 - Euro HSBK Sell 3/09/16 - Japanese Yen BZWS Sell 3/09/16 - Japanese Yen MSCO Sell 3/09/16 - Euro CITI Sell 3/10/16 - ) Euro MSCO Sell 3/10/16 - ) Mexican Peso CITI Buy 3/11/16 - Mexican Peso CITI Buy 3/14/16 - Mexican Peso JPHQ Buy 3/14/16 - Euro CITI Sell 3/16/16 - ) Japanese Yen CITI Sell 3/16/16 - Mexican Peso CITI Buy 3/18/16 - Mexican Peso JPHQ Buy 3/18/16 - Malaysian Ringgit HSBK Buy 3/21/16 - Japanese Yen CITI Sell 3/22/16 - Japanese Yen MSCO Sell 3/22/16 - Euro BZWS Sell 3/23/16 - ) Mexican Peso CITI Buy 3/23/16 - ) Japanese Yen DBAB Sell 3/24/16 - Japanese Yen BZWS Sell 3/28/16 - Malaysian Ringgit HSBK Buy 3/28/16 - Euro BOFA Sell 3/29/16 ) Euro BOFA Sell 3/30/16 - Euro GSCO Sell 3/31/16 - ) Euro CITI Sell 4/08/16 - Malaysian Ringgit HSBK Buy 4/11/16 - ) Euro DBAB Sell 4/13/16 - ) Euro SCNY Sell 4/13/16 - ) Japanese Yen CITI Sell 4/13/16 - Mexican Peso CITI Buy 4/13/16 - ) Euro JPHQ Sell 4/14/16 - ) Euro HSBK Sell 4/18/16 - ) Japanese Yen BZWS Sell 4/18/16 - Malaysian Ringgit JPHQ Buy 4/27/16 - ) Templeton Income Trust Statement of Investments, May 31, 2015 (unaudited) (continued) Euro BZWS Sell 4/29/16 - ) Euro SCNY Sell 4/29/16 - ) Euro BZWS Sell 5/05/16 - Euro BZWS Sell 5/09/16 - Euro BZWS Sell 5/18/16 - Indonesian Rupiah JPHQ Buy AUD 5/18/16 - Japanese Yen CITI Sell 5/18/16 - Indonesian Rupiah JPHQ Buy AUD 5/19/16 - Japanese Yen BOFA Sell 5/19/16 - Japanese Yen BZWS Sell 5/19/16 - Japanese Yen HSBK Sell 5/19/16 - Japanese Yen JPHQ Sell 5/20/16 - Malaysian Ringgit HSBK Buy 5/20/16 - ) Euro BZWS Sell 5/23/16 - Euro DBAB Sell 5/23/16 - Malaysian Ringgit HSBK Buy 5/23/16 - ) Euro JPHQ Sell 5/26/16 - Mexican Peso HSBK Buy 5/26/16 - ) Euro BZWS Sell 5/31/16 - ) Malaysian Ringgit HSBK Buy 5/31/16 - ) Mexican Peso HSBK Buy 5/31/16 - ) Mexican Peso JPHQ Buy 5/31/16 - ) Totals Forward Exchange Contracts unrealized appreciation (depreciation) $ $ ) Net unrealized appreciation (depreciation) $ a May be comprised of multiple contracts with the same counterparty, currency and settlement date. * In U.S. dollars unless otherwise indicated. Templeton Income Trust Statement of Investments, May 31, 2015 (unaudited) (continued) At May 31, 2015, the Fund had the following interest rate swap contracts outstanding. See Note 3. Interest Rate Swap Contracts Counterparty/ Notional Expiration Unrealized Unrealized Description Exchange Amount Date Appreciation Depreciation Centrally Cleared Swap Contracts Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 0.926% LCH $ 10/17/17 $ $ - Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 2.184% CME 10/15/20 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 2.759% CME 3/18/24 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 2.788% CME 3/31/24 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 2.731% LCH 7/07/24 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.914% LCH 1/22/25 - Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.970% LCH 1/23/25 - Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.973% LCH 1/27/25 - Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.937% LCH 1/29/25 - Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.942% LCH 1/30/25 - Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.817% LCH 2/03/25 - Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.978% LCH 3/27/25 - Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.985% LCH 3/27/25 - Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 3.559% CME 3/18/44 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 3.489% CME 3/31/44 - ) Totals Centrally Cleared Swap Contracts ) OTC Swap Contracts Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 3.558% JPHQ $ 3/04/21 $ - $ ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 3.523% DBAB 3/28/21 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 3.963% JPHQ 11/23/40 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 4.368% CITI 12/20/40 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 4.215% JPHQ 1/11/41 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 4.347% CITI 2/25/41 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 4.349% JPHQ 2/25/41 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 4.320% JPHQ 2/28/41 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 4.299% JPHQ 3/01/41 - ) Totals OTC Swap Contracts - ) Totals Interest Rate Swap Contracts $ $ ) Net unrealized appreciation (depreciation) $ ) Templeton Income Trust Statement of Investments, May 31, 2015 (unaudited) (continued) A BBREVIATIONS Counterparty/Exchange BOFA - Bank of America Corp. BZWS - Barclays Bank PLC CITI - Citibank N.A. CME - Chicago Mercantile Exchange DBAB - Deutsche Bank AG GSCO - Goldman Sachs Group, Inc. HSBK - HSBC Bank PLC JPHQ - JPMorgan Chase Bank, N.A. LCH - London Clearing House MSCO - Morgan Stanley and Co. Inc. SCNY - Standard Chartered Bank UBSW - UBS AG Currency AUD - Australian Dollar BRL - Brazilian Real EUR - Euro HUF - Hungarian Forint IDR - Indonesian Rupiah INR - Indian Rupee JPY - Japanese Yen KRW - South Korean Won LKR - Sri Lankan Rupee MXN - Mexican Peso MYR - Malaysian Ringgit PEN - Peruvian Nuevo Sol PHP - Philippine Peso PLN - Polish Zloty SGD - Singapore Dollar Selected Portfolio FHLB - Federal Home Loan Bank FRN - Floating Rate Note Templeton Income Trust Statement of Investments, May 31, 2015 (unaudited) Templeton Global Total Return Fund Shares Value Common Stocks 0.0%  United Kingdom 0.0%  a CEVA Holdings LLC $ United States 0.0%  a Verso Corp. Total Common Stocks (Cost $1,346,404) Convertible Preferred Stocks 0.0%  United Kingdom 0.0%  a CEVA Holdings LLC, cvt. pfd., A-1 37 a CEVA Holdings LLC, cvt. pfd., A-2 Total Convertible Preferred Stocks (Cost $2,895,379) Principal Amount * Convertible Bonds (Cost $53,860,000) 0.6% Canada 0.6% B2Gold Corp., cvt., senior sub. note, 3.25%, 10/01/18 Foreign Government and Agency Securities 61.0% Bosnia & Herzegovina 0.0%  b,c Government of Bosnia & Herzegovina, senior bond, B, Reg S, FRN, 0.938%, 12/11/21 DEM Brazil 4.6% Letra Tesouro Nacional, Strip, 10/01/15 d BRL 1/01/16 d BRL 7/01/16 d BRL 10/01/16 d BRL Nota Do Tesouro Nacional, 10.00%, 1/01/23 d BRL e Index Linked, 6.00%, 5/15/17 d BRL e Index Linked, 6.00%, 5/15/19 d BRL e Index Linked, 6.00%, 8/15/20 d BRL e Index Linked, 6.00%, 8/15/22 d BRL e Index Linked, 6.00%, 5/15/23 d BRL e Index Linked, 6.00%, 8/15/24 d BRL e Index Linked, 6.00%, 8/15/50 d BRL Croatia 0.1% f Government of Croatia, 144A, 6.75%, 11/05/19 Ecuador 0.6% f Government of Ecuador, senior note, 144A, 7.95%, 6/20/24 Ghana 1.0% Government of Ghana, 21.00%, 10/26/15 GHS 16.90%, 3/07/16 GHS 19.24%, 5/30/16 GHS 23.00%, 2/13/17 GHS 25.48%, 4/24/17 GHS 24.44%, 5/29/17 GHS 26.00%, 6/05/17 GHS 25.40%, 7/31/17 GHS 23.00%, 8/21/17 GHS 23.23%, 2/19/18 GHS 22.49%, 4/23/18 GHS 23.47%, 5/21/18 GHS Quarterly Statement of Investments | See Notes to Statements of Investments. Templeton Income Trust Statement of Investments, May 31, 2015 (unaudited) (continued) 19.04%, 9/24/18 GHS Hungary 6.3% Government of Hungary, 4.125%, 2/19/18 4.00%, 4/25/18 HUF 6.00%, 1/11/19 EUR 6.50%, 6/24/19 HUF 7.50%, 11/12/20 HUF 5.375%, 2/21/23 A, 6.75%, 11/24/17 HUF A, 5.50%, 12/20/18 HUF A, 7.00%, 6/24/22 HUF A, 6.00%, 11/24/23 HUF B, 6.75%, 2/24/17 HUF B, 5.50%, 6/24/25 HUF senior note, 6.25%, 1/29/20 senior note, 6.375%, 3/29/21 senior note, 5.375%, 3/25/24 b senior note, Reg S, 3.50%, 7/18/16 EUR b senior note, Reg S, 4.375%, 7/04/17 EUR b senior note, Reg S, 5.75%, 6/11/18 EUR b senior note, Reg S, 3.875%, 2/24/20 EUR Iceland 0.1% f Government of Iceland, 144A, 5.875%, 5/11/22 India 2.9% Government of India, senior bond, 7.80%, 5/03/20 INR senior bond, 8.28%, 9/21/27 INR senior bond, 8.60%, 6/02/28 INR senior note, 7.28%, 6/03/19 INR senior note, 8.12%, 12/10/20 INR senior note, 8.35%, 5/14/22 INR senior note, 7.16%, 5/20/23 INR senior note, 8.83%, 11/25/23 INR Indonesia 0.3% Government of Indonesia, 7.875%, 4/15/19 IDR FR31, 11.00%, 11/15/20 IDR FR34, 12.80%, 6/15/21 IDR FR35, 12.90%, 6/15/22 IDR FR36, 11.50%, 9/15/19 IDR FR39, 11.75%, 8/15/23 IDR FR40, 11.00%, 9/15/25 IDR FR42, 10.25%, 7/15/27 IDR FR43, 10.25%, 7/15/22 IDR FR44, 10.00%, 9/15/24 IDR FR46, 9.50%, 7/15/23 IDR FR47, 10.00%, 2/15/28 IDR FR52, 10.50%, 8/15/30 IDR senior bond, FR53, 8.25%, 7/15/21 IDR senior note, 8.50%, 10/15/16 IDR Ireland 2.7% Government of Ireland, senior bond, 5.40%, 3/13/25 EUR Kenya 0.2% f Government of Kenya, senior note, 144A, 6.875%, 6/24/24 Templeton Income Trust Statement of Investments, May 31, 2015 (unaudited) (continued) Latvia 0.6% f Government of Latvia, 144A, 5.25%, 2/22/17 senior note, 144A, 5.25%, 6/16/21 Lithuania 0.2% f Government of Lithuania, 144A, 7.375%, 2/11/20 Malaysia 1.8% Government of Malaysia, 3.835%, 8/12/15 MYR 4.72%, 9/30/15 MYR senior bond, 4.262%, 9/15/16 MYR senior note, 3.172%, 7/15/16 MYR Mexico 8.0% Government of Mexico, 6.00%, 6/18/15 g MXN 8.00%, 12/17/15 g MXN 6.25%, 6/16/16 g MXN 7.25%, 12/15/16 g MXN 7.75%, 12/14/17 g MXN h Mexican Udibonos, Index Linked, 5.00%, 6/16/16 i MXN 3.50%, 12/14/17 i MXN 4.00%, 6/13/19 i MXN 2.50%, 12/10/20 i MXN Philippines 1.8% Government of the Philippines, senior bond, 7.00%, 1/27/16 PHP senior bond, 9.125%, 9/04/16 PHP senior note, 1.625%, 4/25/16 PHP Poland 2.5% Government of Poland, 6.25%, 10/24/15 PLN 5.00%, 4/25/16 PLN 4.75%, 10/25/16 PLN 4.75%, 4/25/17 PLN c FRN, 2.01%, 1/25/17 PLN c FRN, 2.01%, 1/25/21 PLN Portugal 2.3% Government of Portugal, f 144A, 5.125%, 10/15/24 b senior bond, Reg S, 4.95%, 10/25/23 EUR b senior note, Reg S, 5.65%, 2/15/24 EUR Serbia 3.4% f Government of Serbia, senior note, 144A, 4.875%, 2/25/20 7.25%, 9/28/21 j Serbia Treasury Bill, 7/24/15 RSD Serbia Treasury Note, 10.00%, 9/14/15 RSD 10.00%, 9/28/15 RSD 10.00%, 10/18/15 RSD 10.00%, 12/06/15 RSD 10.00%, 1/30/16 RSD 10.00%, 2/21/16 RSD Templeton Income Trust Statement of Investments, May 31, 2015 (unaudited) (continued) 10.00%, 5/22/16 RSD 10.00%, 6/27/16 RSD 10.00%, 8/15/16 RSD 10.00%, 10/17/16 RSD 10.00%, 12/19/16 RSD 8.00%, 1/12/17 RSD 8.00%, 3/23/17 RSD 8.00%, 4/06/17 RSD 10.00%, 5/08/17 RSD 10.00%, 7/10/17 RSD 10.00%, 11/08/17 RSD 10.00%, 3/02/18 RSD 10.00%, 4/27/18 RSD 10.00%, 11/21/18 RSD 10.00%, 8/21/19 RSD 10.00%, 3/20/21 RSD 10.00%, 9/11/21 RSD Singapore 0.0%  Government of Singapore, senior note, 1.125%, 4/01/16 SGD Slovenia 1.6% f Government of Slovenia, senior note, 144A, 5.50%, 10/26/22 5.85%, 5/10/23 South Korea 11.9% Korea Monetary Stabilization Bond, senior bond, 2.80%, 8/02/15 KRW senior bond, 2.81%, 10/02/15 KRW senior bond, 1.96%, 2/02/17 KRW senior note, 2.76%, 6/02/15 KRW senior note, 2.66%, 6/09/15 KRW senior note, 2.90%, 12/02/15 KRW senior note, 2.78%, 2/02/16 KRW senior note, 2.80%, 4/02/16 KRW senior note, 2.79%, 6/02/16 KRW senior note, 2.46%, 8/02/16 KRW senior note, 2.22%, 10/02/16 KRW senior note, 2.07%, 12/02/16 KRW Korea Treasury Bond, senior bond, 4.00%, 3/10/16 KRW senior note, 3.25%, 6/10/15 KRW senior note, 4.00%, 9/10/15 KRW senior note, 2.75%, 12/10/15 KRW senior note, 2.75%, 6/10/16 KRW senior note, 3.00%, 12/10/16 KRW Sri Lanka 1.4% Government of Sri Lanka, 8.25%, 3/01/17 LKR 8.00%, 6/15/17 LKR 10.60%, 7/01/19 LKR 10.60%, 9/15/19 LKR 8.00%, 11/01/19 LKR 11.20%, 7/01/22 LKR A, 6.50%, 7/15/15 LKR A, 11.00%, 8/01/15 LKR A, 8.50%, 11/01/15 LKR A, 6.40%, 8/01/16 LKR A, 5.80%, 1/15/17 LKR A, 7.50%, 8/15/18 LKR A, 8.00%, 11/15/18 LKR A, 9.00%, 5/01/21 LKR Templeton Income Trust Statement of Investments, May 31, 2015 (unaudited) (continued) B, 11.00%, 9/01/15 333,600,000 LKR 2,517,485 B, 8.00%, 6/01/16 1,537,000,000 LKR 11,635,033 B, 6.40%, 10/01/16 885,200,000 LKR 6,585,227 B, 5.80%, 7/15/17 973,900,000 LKR 7,084,904 B, 8.50%, 7/15/18 124,950,000 LKR 954,455 C, 8.50%, 4/01/18 510,340,000 LKR 3,897,379 D, 8.50%, 6/01/18 119,600,000 LKR 913,128 b senior note, Reg S, 6.25%, 7/27/21 50,000,000 50,959,750 114,616,970 Ukraine 1.6% f Government of Ukraine, 144A, 9.25%, 7/24/17 51,390,000 24,859,913 144A, 7.75%, 9/23/20 50,845,000 24,317,892 senior bond, 144A, 6.58%, 11/21/16 9,395,000 4,585,934 senior bond, 144A, 7.80%, 11/28/22 89,130,000 43,005,225 senior note, 144A, 6.25%, 6/17/16 3,000,000 1,445,625 senior note, 144A, 6.75%, 11/14/17 5,140,000 2,492,900 senior note, 144A, 7.95%, 2/23/21 12,058,000 5,810,449 senior note, 144A, 7.50%, 4/17/23 48,570,000 25,499,250 132,017,188 Uruguay 5.1% h Government of Uruguay, Index Linked, 4.25%, 4/05/27 241,936,502 UYU 8,814,252 senior bond, Index Linked, 5.00%, 9/14/18 171,774,658 UYU 6,524,777 senior bond, Index Linked, 4.375%, 12/15/28 3,659,598,695 UYU 135,037,144 senior bond, Index Linked, 4.00%, 7/10/30 126,398,389 UYU 4,453,657 senior bond, Index Linked, 3.70%, 6/26/37 26,938,316 UYU 890,271 Uruguay Notas del Tesoro, 10.25%, 8/22/15 579,631,000 UYU 21,565,301 9.50%, 1/27/16 507,279,000 UYU 18,920,750 11.00%, 3/21/17 765,015,000 UYU 27,528,836 7, 13.25%, 4/08/18 121,770,000 UYU 4,596,772 h 10, Index Linked, 4.25%, 1/05/17 276,492,969 UYU 10,288,066 h 13, Index Linked, 4.00%, 5/25/25 592,422,396 UYU 21,206,754 h 14, Index Linked, 4.00%, 6/10/20 561,759,872 UYU 20,529,284 h 16, Index Linked, 3.25%, 1/27/19 974,196 UYU 35,092 h 17, Index Linked, 2.75%, 6/16/16 342,719,827 UYU 12,540,924 h 18, Index Linked, 2.25%, 8/23/17 603,998,685 UYU 21,067,835 h 19, Index Linked, 2.50%, 9/27/22 183,028,690 UYU 5,929,904 h Index Linked, 4.00%, 6/14/15 474,997,818 UYU 17,722,027 Uruguay Treasury Bill, 1, Strip, 2/10/17 19,000,000 UYU 574,466 Strip, 7/02/15 109,781,000 UYU 4,053,909 Strip, 8/20/15 787,736,000 UYU 28,637,731 Strip, 10/08/15 83,910,000 UYU 3,001,818 Strip, 11/26/15 41,280,000 UYU 1,452,501 Strip, 1/14/16 333,423,000 UYU 11,521,133 Strip, 3/03/16 217,510,000 UYU 7,487,579 Strip, 4/21/16 219,579,000 UYU 7,299,773 Strip, 6/09/16 153,250,000 UYU 5,102,367 Strip, 7/28/16 281,620,000 UYU 9,206,505 Strip, 9/15/16 200,920,000 UYU 6,366,840 Strip, 11/03/16 46,340,000 UYU 1,446,136 Strip, 4/03/17 292,789,000 UYU 8,661,147 Strip, 5/19/17 66,890,000 UYU 1,939,922 434,403,473 Total Foreign Government and Agency Securities (Cost $5,800,397,829) 5,166,457,017 Quasi-Sovereign and Corporate Bonds 7.1% Australia 0.1% f Barminco Finance Pty. Ltd., senior note, 144A, 9.00%, 6/01/18 2,200,000 2,081,750 Templeton Income Trust Statement of Investments, May 31, 2015 (unaudited) (continued) f FMG Resources (August 2006) Pty. Ltd., senior secured note, 144A, 9.75%, 3/01/22 Bermuda 0.1% f Digicel Group Ltd., senior note, 144A, 8.25%, 9/30/20 7.125%, 4/01/22 f Digicel Ltd., senior note, 144A, 6.00%, 4/15/21 Canada 0.3% CHC Helicopter SA, senior secured note, first lien, 9.25%, 10/15/20 f First Quantum Minerals Ltd., senior note, 144A, 6.75%, 2/15/20 7.00%, 2/15/21 f Valeant Pharmaceuticals International Inc., senior note, 144A, 7.50%, 7/15/21 France 0.1% CGG SA, senior note, 7.75%, 5/15/17 6.50%, 6/01/21 6.875%, 1/15/22 Germany 0.1% f Ceramtec Group GmbH, senior note, 144A, 8.25%, 8/15/21 EUR f Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH, senior secured bond, first lien, 144A, 5.75%, 1/15/23 EUR senior secured note, first lien, 144A, 5.625%, 4/15/23 EUR f Unitymedia KabelBW GmbH, senior bond, 144A, 6.125%, 1/15/25 Italy 0.2% f Wind Acquisition Finance SA, senior note, 144A, 7.375%, 4/23/21 Luxembourg 0.3% ArcelorMittal, senior note, 6.25%, 3/01/21 Intelsat Jackson Holdings SA, senior bond, 6.625%, 12/15/22 senior bond, 5.50%, 8/01/23 senior note, 7.25%, 10/15/20 senior note, 7.50%, 4/01/21 Mexico 0.1% f Cemex Finance LLC, senior secured note, first lien, 144A, 6.00%, 4/01/24 Netherlands 0.2% f InterGen NV, secured bond, 144A, 7.00%, 6/30/23 Poland 0.0%  f Play Finance 1 SA, senior note, 144A, 6.50%, 8/01/19 EUR f Play Finance 2 SA, senior secured note, 144A, 5.25%, 2/01/19 EUR Russia 0.4% f Alfa Bond Issuance PLC (Alfa Bank OJSC), loan participation, secured note, 144A, 7.875%, 9/25/17 senior note, 144A, 7.75%, 4/28/21 Gaz Capital SA (OJSC Gazprom), loan participation, f senior bond, 144A, 6.51%, 3/07/22 b senior bond, Reg S, 6.51%, 3/07/22 f senior note, 144A, 5.092%, 11/29/15 LUKOIL International Finance BV, f 144A, 6.656%, 6/07/22 b Reg S, 6.656%, 6/07/22 f senior note, 144A, 6.125%, 11/09/20 Templeton Income Trust Statement of Investments, May 31, 2015 (unaudited) (continued) TNK-BP Finance SA, f senior bond, 144A, 7.25%, 2/02/20 b senior note, Reg S, 7.875%, 3/13/18 South Africa 0.4% f,p Edcon Holdings Pty. Ltd., senior note, 144A, 13.375%, 6/30/19 EUR p Edcon Ltd., f secured note, 144A, 9.50%, 3/01/18 EUR f senior secured note, 144A, 9.50%, 3/01/18 f senior secured note, 144A, 9.50%, 3/01/18 EUR b senior secured note, first lien, Reg S, 9.50%, 3/01/18 EUR Sweden 0.1% f Stena AB, senior bond, 144A, 7.00%, 2/01/24 f Stena International SA, secured bond, 144A, 5.75%, 3/01/24 Ukraine 0.2% f Financing of Infrastructure Projects State Enterprise, 144A, 8.375%, 11/03/17 7.40%, 4/20/18 b State Export-Import Bank of Ukraine (Biz Finance PLC), loan participation, Reg S, 8.75%, 1/22/18 United Arab Emirates 0.0%  DP World Ltd., f 144A, 6.85%, 7/02/37 b Reg S, 6.85%, 7/02/37 United Kingdom 0.2% f Algeco Scotsman Global Finance PLC, senior secured note, first lien, 144A, 8.50%, 10/15/18 HSBC Holdings PLC, sub. note, 6.50%, 9/15/37 Royal Bank of Scotland Group PLC, sub. note, 6.125%, 12/15/22 f Virgin Media Finance PLC, senior bond, 144A, 6.375%, 4/15/23 10/15/24 GBP f Virgin Media Secured Finance PLC, senior secured bond, first lien, 144A, 5.50%, 1/15/25 United States 4.3% AmSurg Corp., senior note, 5.625%, 7/15/22 k Bank of America Corp., junior sub. bond, M, 8.125% to 5/15/18, FRN thereafter, Perpetual f BMC Software Finance Inc., senior note, 144A, 8.125%, 7/15/21 l Caesars Entertainment Operating Co. Inc., senior secured note, first lien, 11.25%, 6/01/17 California Resources Corp., senior bond, 6.00%, 11/15/24 senior note, 5.50%, 9/15/21 Calpine Corp., senior bond, 5.75%, 1/15/25 f senior secured bond, first lien, 144A, 7.875%, 1/15/23 CCO Holdings LLC/CCO Holdings Capital Corp., senior bond, 5.25%, 9/30/22 CenturyLink Inc., senior bond, 6.75%, 12/01/23 Chaparral Energy Inc., senior note, 8.25%, 9/01/21 Chesapeake Energy Corp., senior note, 6.625%, 8/15/20 5.75%, 3/15/23 CHS/Community Health Systems Inc., senior note, 8.00%, 11/15/19 7.125%, 7/15/20 Templeton Income Trust Statement of Investments, May 31, 2015 (unaudited) (continued) CIT Group Inc., senior bond, 5.00%, 8/01/23 7,000,000 7,183,400 senior note, 5.375%, 5/15/20 1,700,000 1,808,375 senior note, 5.00%, 8/15/22 6,400,000 6,592,000 Clayton Williams Energy Inc., senior note, 7.75%, 4/01/19 11,000,000 10,395,000 Clear Channel Worldwide Holdings Inc., senior note, 6.50%, 11/15/22 2,000,000 2,125,000 senior sub. note, 7.625%, 3/15/20 200,000 209,500 senior sub. note, 7.625%, 3/15/20 4,500,000 4,775,625 DaVita HealthCare Partners Inc., senior bond, 5.125%, 7/15/24 2,700,000 2,733,750 senior note, 5.75%, 8/15/22 7,100,000 7,579,250 DISH DBS Corp., senior note, 5.875%, 7/15/22 8,050,000 8,231,125 Energy XXI Gulf Coast Inc., 7.75%, 6/15/19 1,000,000 457,500 senior note, 9.25%, 12/15/17 4,000,000 2,750,000 f senior note, 144A, 6.875%, 3/15/24 3,400,000 1,207,000 Equinix Inc., senior bond, 5.375%, 4/01/23 3,800,000 3,933,000 First Data Corp., senior bond, 12.625%, 1/15/21 8,800,000 10,329,000 senior note, 11.25%, 1/15/21 342,000 384,750 f senior secured bond, second lien, 144A, 8.25%, 1/15/21 4,000,000 4,275,000 Freeport-McMoRan Oil & Gas LLC/FCX Oil & Gas Inc., senior note, 6.875%, 2/15/23 314,000 337,943 Frontier Communications Corp., senior bond, 7.625%, 4/15/24 200,000 193,500 senior note, 8.50%, 4/15/20 200,000 214,500 senior note, 8.75%, 4/15/22 700,000 735,000 senior note, 7.125%, 1/15/23 1,700,000 1,636,250 senior note, 7.875%, 1/15/27 300,000 285,000 Grifols Worldwide Operations Ltd., senior note, 5.25%, 4/01/22 2,200,000 2,249,500 Halcon Resources Corp., senior note, 8.875%, 5/15/21 11,000,000 7,782,500 HCA Inc., senior secured bond, first lien, 5.875%, 3/15/22 13,900,000 15,568,000 iHeartCommunications Inc., senior secured bond, first lien, 9.00%, 3/01/21 6,500,000 6,166,875 senior secured note, first lien, 9.00%, 9/15/22 1,500,000 1,417,125 f JBS USA LLC/Finance Inc., senior bond, 144A, 5.875%, 7/15/24 1,700,000 1,757,375 senior note, 144A, 8.25%, 2/01/20 5,500,000 5,893,250 senior note, 144A, 7.25%, 6/01/21 700,000 743,050 k JPMorgan Chase & Co., junior sub. bond, R, 6.00% to 8/01/23, FRN thereafter, 5,000,000 5,112,500 Perpetual Linn Energy LLC/Finance Corp., senior note, 8.625%, 4/15/20 1,600,000 1,455,000 7.75%, 2/01/21 6,900,000 5,985,750 Midstates Petroleum Co. Inc./LLC, senior note, 9.25%, 6/01/21 6,000,000 2,782,500 Navient Corp., senior note, 8.45%, 6/15/18 3,900,000 4,377,750 5.50%, 1/15/19 9,600,000 9,984,000 Offshore Group Investment Ltd., senior bond, first lien, 7.125%, 4/01/23 8,000,000 5,640,000 senior secured note, first lien, 7.50%, 11/01/19 4,700,000 3,401,625 Penn Virginia Corp., senior note, 8.50%, 5/01/20 8,000,000 7,620,000 f Post Holdings Inc., senior note, 144A, 6.75%, 12/01/21 4,500,000 4,466,250 6.00%, 12/15/22 6,100,000 5,726,375 c,f,l Quicksilver Resources Inc., secured note, second lien, 144A, FRN, 7.00%, 6/21/19 1,700,000 1,130,500 Regency Energy Partners LP/Regency Energy Finance Corp., senior note, 5.875%, 3/01/22 1,500,000 1,646,250 5.00%, 10/01/22 2,400,000 2,521,440 Reynolds Group Issuer Inc./LLC/SA, senior note, 8.50%, 5/15/18 3,950,000 4,033,937 9.00%, 4/15/19 8,550,000 8,934,750 Sabine Pass Liquefaction LLC, first lien, 5.625%, 2/01/21 9,600,000 9,966,000 Scientific Games International Inc., senior note, 10.00%, 12/01/22 400,000 389,000 f Sirius XM Radio Inc., senior bond, 144A, 6.00%, 7/15/24 9,100,000 9,465,820 Templeton Income Trust Statement of Investments, May 31, 2015 (unaudited) (continued) Sprint Communications Inc., senior note, 6.00%, 11/15/22 5,000,000 4,800,000 f 144A, 9.00%, 11/15/18 9,000,000 10,338,750 f 144A, 7.00%, 3/01/20 400,000 442,500 T-Mobile USA Inc., senior bond, 6.375%, 3/01/25 9,500,000 9,970,250 senior note, 6.542%, 4/28/20 3,200,000 3,392,000 senior note, 6.125%, 1/15/22 600,000 630,750 Tenet Healthcare Corp., senior note, 8.125%, 4/01/22 3,900,000 4,260,750 f 144A, 5.00%, 3/01/19 4,000,000 4,005,000 f,l Texas Competitive Electric Holdings Co. LLC/Texas Competitive Electric Holdings 6,200,000 3,999,000 Finance Inc., senior secured note, first lien, 144A, 11.50%, 10/01/20 Toll Brothers Finance Corp., senior bond, 5.625%, 1/15/24 400,000 432,000 Verso Paper Holdings LLC/Inc., senior secured note, first lien, 11.75%, 1/15/19 451,000 330,358 Visant Corp., senior note, 10.00%, 10/01/17 5,900,000 5,000,250 f VPI Escrow Corp., senior note, 144A, 6.375%, 10/15/20 10,600,000 11,335,375 W&T Offshore Inc., senior note, 8.50%, 6/15/19 10,000,000 7,200,000 361,635,487 Total Quasi-Sovereign and Corporate Bonds (Cost $681,346,323) 597,422,838 Credit-Linked Notes 0.0% † Ukraine 0.0% † c,f Citigroup Inc. (Export/Import Bank of Ukraine), 144A, FRN, 5.50%, 9/01/15 2,568,400 UAH 116,610 f ING Americas Issuance BV (Government of Ukraine), 144A, 5.50%, 8/24/15 15,963,500 UAH 725,337 8/25/15 5,688,200 UAH 258,253 Total Credit-Linked Notes (Cost $1,832,530) 1,100,200 c Senior Floating Rate Interests 0.0% † United States 0.0% † AdvancePierre Foods Inc., Second Lien Term Loan, 9.50%, 10/10/17 191,948 194,347 m Erickson Inc., Purchase Price Notes, 6.00%, 11/02/20 22,452 19,245 FRAM Group Holdings Inc. (Autoparts Holdings), Second Lien Term Loan, 11.00%, 56,404 53,020 1/29/18 Sensus USA Inc., Second Lien Term Loan, 8.50%, 5/09/18 323,485 321,868 Vertafore Inc., Second Lien Term Loan, 9.75%, 10/27/17 201,821 204,848 Total Senior Floating Rate Interests (Cost $790,839) 793,328 Shares Escrows and Litigation Trusts 0.0% a,m Comfort Co. Inc., Escrow Account 1,299 — a,m NewPage Corp., Litigation Trust 2,500,000 — Total Escrows and Litigation Trusts (Cost $—) — Total Investments before Short Term Investments (Cost $6,542,469,304) 5,817,186,876 Principal Amount * Short Term Investments 21.0% Foreign Government and Agency Securities 8.1% Hungary 0.0% † j Hungary Treasury Bill, 9/16/15 808,310,000 HUF 2,860,826 Malaysia 2.5% j Bank of Negara Monetary Notes, 6/03/15 - 11/24/15 610,490,000 MYR 165,213,046 Government of Malaysia, 3.197%, 10/15/15 122,690,000 MYR 33,489,634 j Malaysia Treasury Bills, 6/05/15 - 4/29/16 38,470,000 MYR 10,395,684 209,098,364 Mexico 0.9% j Mexico Treasury Bills, 6/25/15 - 3/31/16 112,849,290 n MXN 72,177,013 Philippines 0.3% j Philippine Treasury Bills, 6/03/15 - 3/02/16 1,095,130,000 PHP 24,417,254 Templeton Income Trust Statement of Investments, May 31, 2015 (unaudited) (continued) Serbia 0.0% † j Serbia Treasury Bill, 6/25/15 282,690,000 RSD 2,565,208 Singapore 3.3% j Monetary Authority of Singapore Treasury Bills, 6/26/15 - 7/20/15 79,440,000 SGD 58,879,424 7/31/15 170,430,000 SGD 126,256,501 8/21/15 132,710,000 SGD 98,258,064 283,393,989 South Korea 1.0% Korea Monetary Stabilization Bond, senior note, 2.13%, 10/08/15 11,284,400,000 KRW 10,144,909 senior note, 1.92%, 3/09/16 1,416,020,000 KRW 1,273,300 senior note, 1.74%, 5/09/16 27,275,500,000 KRW 24,494,285 j Korea Monetary Stabilization Bonds, 7/07/15 - 10/06/15 55,471,360,000 KRW 49,643,457 85,555,951 Uruguay 0.1% j Uruguay Treasury Bills, 6/05/15 - 4/11/16 151,670,000 UYU 5,531,094 Total Foreign Government and Agency Securities (Cost $713,247,458) 685,599,699 Total Investments before Money Market Funds (Cost $7,255,716,762) 6,502,786,575 Shares Money Market Funds (Cost $1,096,025,581) 12.9% United States 12.9% a,o Institutional Fiduciary Trust Money Market Portfolio 1,096,025,581 1,096,025,581 Total Investments (Cost $8,351,742,343) 89.7% 7,598,812,156 Other Assets, less Liabilities 10.3% 870,358,080 Net Assets 100.0% $ 8,469,170,236 † Rounds to less than 0.1% of net assets. * The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At May 31, 2015, the aggregate value of these securities was $99,218,116, representing 1.17% of net assets. c The coupon rate shown represents the rate at period end. d Principal amount is stated in 1,000 Brazilian Real Units. e Redemption price at maturity is adjusted for inflation. f Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At May 31, 2015, the aggregate value of these securities was $950,426,734, representing 11.22% of net assets. g Principal amount is stated in 100 Mexican Peso Units. h Principal amount of security is adjusted for inflation. i Principal amount is stated in 100 Unidad de Inversion Units. j The security is traded on a discount basis with no stated coupon rate. k Perpetual security with no stated maturity date. l Defaulted security or security for which income has been deemed uncollectible. m Security has been deemed illiquid because it may not be able to be sold within seven days. At May 31, 2015, the aggregate value of these securities was $19,245, representing less than 0.01% of net assets. n Principal amount is stated in 10 Mexican Peso Units. o Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. p At May 31, 2015, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund may be restricted from trading these securities for a limited or extended period of time. Templeton Income Trust Statement of Investments, May 31, 2015 (unaudited) (continued) At May 31, 2015, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount * Date Appreciation Depreciation OTC Forward Exchange Contracts Euro GSCO Buy 6/01/15 $ $ - Euro GSCO Sell 6/01/15 - Japanese Yen GSCO Buy 6/01/15 - Japanese Yen GSCO Sell 6/01/15 - Indian Rupee JPHQ Buy 6/02/15 - ) Indian Rupee JPHQ Sell 6/02/15 - ) Malaysian Ringgit DBAB Buy 6/02/15 - ) Malaysian Ringgit DBAB Sell 6/02/15 - Indian Rupee HSBK Buy 6/03/15 - ) Japanese Yen DBAB Sell 6/03/15 - Chilean Peso BZWS Buy 6/04/15 - ) Chilean Peso MSCO Buy 6/04/15 - Japanese Yen JPHQ Sell 6/04/15 - Chilean Peso DBAB Buy 6/05/15 - ) Chilean Peso MSCO Buy 6/05/15 - ) Euro BZWS Sell 6/05/15 - Polish Zloty DBAB Buy EUR 6/05/15 - Chilean Peso DBAB Buy 6/08/15 - ) Chilean Peso MSCO Buy 6/08/15 - ) Euro DBAB Sell 6/08/15 - Indian Rupee JPHQ Buy 6/08/15 - ) Malaysian Ringgit DBAB Buy 6/08/15 - ) Malaysian Ringgit DBAB Sell 6/08/15 - Mexican Peso CITI Buy 6/08/15 - ) Polish Zloty DBAB Buy EUR 6/08/15 - Euro GSCO Sell 6/09/15 - Indian Rupee DBAB Buy 6/09/15 - ) Japanese Yen CITI Sell 6/09/15 - Japanese Yen HSBK Sell 6/09/15 - Mexican Peso CITI Buy 6/09/15 - ) Polish Zloty BZWS Buy EUR 6/09/15 - ) Polish Zloty DBAB Buy EUR 6/09/15 - ) Polish Zloty JPHQ Buy EUR 6/09/15 - ) Singapore Dollar DBAB Buy 6/09/15 - ) Singapore Dollar GSCO Buy 6/09/15 - ) Ghanaian Cedi BZWS Buy 6/10/15 - ) Japanese Yen BZWS Sell 6/10/15 - Japanese Yen CITI Sell 6/10/15 - Japanese Yen HSBK Sell 6/10/15 - Japanese Yen DBAB Sell 6/11/15 - Japanese Yen JPHQ Sell 6/11/15 - Polish Zloty CITI Buy EUR 6/11/15 - Templeton Income Trust Statement of Investments, May 31, 2015 (unaudited) (continued) Polish Zloty DBAB Buy EUR 6/11/15 - Chilean Peso DBAB Buy 6/12/15 - ) Euro GSCO Sell 6/12/15 - Mexican Peso CITI Buy 6/12/15 - ) Polish Zloty DBAB Buy EUR 6/12/15 - Indian Rupee JPHQ Buy 6/15/15 - ) Mexican Peso CITI Buy 6/15/15 - ) Polish Zloty DBAB Buy EUR 6/15/15 - Singapore Dollar JPHQ Buy 6/15/15 - ) Polish Zloty MSCO Buy EUR 6/16/15 - ) Singapore Dollar DBAB Buy 6/16/15 - Chilean Peso DBAB Buy 6/17/15 - Japanese Yen CITI Sell 6/17/15 - Japanese Yen JPHQ Sell 6/17/15 - Chilean Peso DBAB Buy 6/18/15 - Chilean Peso JPHQ Buy 6/18/15 - Euro DBAB Buy 6/18/15 - Euro DBAB Sell 6/18/15 - Malaysian Ringgit DBAB Buy 6/18/15 - ) Malaysian Ringgit DBAB Sell 6/18/15 - Chilean Peso DBAB Buy 6/19/15 - ) Chilean Peso MSCO Buy 6/19/15 ) Malaysian Ringgit JPHQ Buy 6/19/15 - ) Malaysian Ringgit JPHQ Sell 6/19/15 - Chilean Peso BZWS Buy 6/22/15 - ) Chilean Peso JPHQ Buy 6/22/15 - ) Chilean Peso MSCO Buy 6/22/15 - ) Japanese Yen DBAB Sell 6/22/15 - Mexican Peso CITI Buy 6/22/15 - ) Singapore Dollar HSBK Buy 6/22/15 - ) Malaysian Ringgit DBAB Buy 6/23/15 - ) Malaysian Ringgit DBAB Sell 6/23/15 - Malaysian Ringgit HSBK Buy 6/23/15 - ) Malaysian Ringgit HSBK Sell 6/23/15 - Singapore Dollar DBAB Buy 6/23/15 - ) Indian Rupee JPHQ Buy 6/29/15 - South Korean Won DBAB Buy 6/29/15 - ) Indian Rupee HSBK Buy 6/30/15 - ) Japanese Yen BZWS Sell 6/30/15 - Japanese Yen MSCO Sell 7/01/15 - Philippine Peso JPHQ Buy 7/01/15 - ) Euro DBAB Sell 7/02/15 - Philippine Peso DBAB Buy 7/03/15 - ) Indian Rupee DBAB Buy 7/06/15 - ) Chilean Peso DBAB Buy 7/07/15 - Philippine Peso HSBK Buy 7/07/15 - ) Malaysian Ringgit DBAB Buy 7/08/15 - ) Malaysian Ringgit DBAB Sell 7/08/15 - Philippine Peso DBAB Buy 7/08/15 - ) Chilean Peso CITI Buy 7/09/15 - ) Templeton Income Trust Statement of Investments, May 31, 2015 (unaudited) (continued) Euro DBAB Sell 7/09/15 - Indian Rupee DBAB Buy 7/09/15 - ) Chilean Peso DBAB Buy 7/10/15 - ) Euro JPHQ Sell 7/10/15 - Japanese Yen SCNY Sell 7/10/15 - Mexican Peso CITI Buy 7/10/15 - ) Euro DBAB Sell 7/13/15 - Mexican Peso CITI Buy 7/13/15 - ) Euro DBAB Sell 7/14/15 - Malaysian Ringgit HSBK Buy EUR 7/14/15 - ) Malaysian Ringgit JPHQ Buy EUR 7/14/15 - Singapore Dollar HSBK Buy 7/14/15 - ) Chilean Peso MSCO Buy 7/15/15 - Euro DBAB Sell 7/15/15 - Indian Rupee DBAB Buy 7/15/15 - ) Euro BZWS Sell 7/16/15 - Euro GSCO Sell 7/16/15 - Euro MSCO Sell 7/16/15 - Japanese Yen HSBK Sell 7/16/15 - Japanese Yen SCNY Sell 7/16/15 - Euro DBAB Sell 7/17/15 - Indian Rupee JPHQ Buy 7/17/15 - ) Chilean Peso DBAB Buy 7/20/15 - Euro BZWS Sell 7/20/15 - Euro DBAB Sell 7/20/15 - Euro GSCO Sell 7/20/15 - Indian Rupee DBAB Buy 7/20/15 - ) Euro DBAB Sell 7/21/15 - Japanese Yen DBAB Sell 7/21/15 - Japanese Yen HSBK Sell 7/21/15 - Euro DBAB Buy 7/22/15 - ) Euro DBAB Sell 7/22/15 - Euro MSCO Sell 7/22/15 - Indian Rupee DBAB Buy 7/22/15 - ) Indian Rupee JPHQ Buy 7/22/15 - ) Malaysian Ringgit DBAB Buy 7/22/15 - ) Malaysian Ringgit DBAB Sell 7/22/15 - Euro DBAB Buy 7/23/15 - Euro DBAB Sell 7/23/15 - Japanese Yen MSCO Sell 7/23/15 - Singapore Dollar JPHQ Buy 7/23/15 - ) Japanese Yen CITI Sell 7/24/15 - Japanese Yen JPHQ Sell 7/24/15 - Chilean Peso JPHQ Buy 7/27/15 - Euro DBAB Sell 7/27/15 - Euro GSCO Sell 7/27/15 - Indian Rupee DBAB Buy 7/27/15 - ) Japanese Yen JPHQ Sell 7/27/15 - Chilean Peso MSCO Buy 7/28/15 - ) Euro BZWS Sell 7/28/15 - Templeton Income Trust Statement of Investments, May 31, 2015 (unaudited) (continued) Euro CITI Sell 7/28/15 - Euro GSCO Sell 7/28/15 - Euro BZWS Sell 7/29/15 - Euro DBAB Sell 7/29/15 - Japanese Yen BZWS Sell 7/29/15 - Chilean Peso JPHQ Buy 7/30/15 - ) Chilean Peso DBAB Buy 7/31/15 - ) Chilean Peso JPHQ Buy 7/31/15 - ) Euro JPHQ Sell 7/31/15 - Indian Rupee DBAB Buy 7/31/15 - ) Malaysian Ringgit HSBK Buy 7/31/15 - ) Malaysian Ringgit HSBK Sell 7/31/15 - Euro DBAB Sell 8/03/15 - Mexican Peso JPHQ Buy 8/03/15 - ) Chilean Peso DBAB Buy 8/04/15 - ) Euro BZWS Sell 8/04/15 - Euro HSBK Sell 8/04/15 - Mexican Peso CITI Buy 8/04/15 - ) Chilean Peso BZWS Buy 8/05/15 - ) Chilean Peso JPHQ Buy 8/05/15 - ) Euro BZWS Sell 8/05/15 - Euro MSCO Sell 8/05/15 - Indian Rupee HSBK Buy 8/05/15 - ) Japanese Yen CITI Sell 8/05/15 - Chilean Peso DBAB Buy 8/06/15 - ) Euro GSCO Sell 8/06/15 - Malaysian Ringgit HSBK Buy 8/06/15 - ) Malaysian Ringgit HSBK Sell 8/06/15 - Mexican Peso MSCO Buy 8/06/15 - ) Polish Zloty DBAB Buy EUR 8/06/15 - Singapore Dollar DBAB Buy 8/06/15 - ) Japanese Yen MSCO Sell 8/07/15 - Mexican Peso CITI Buy 8/07/15 - ) Mexican Peso MSCO Buy 8/07/15 - ) Euro CITI Sell 8/10/15 - Chilean Peso BZWS Buy 8/11/15 - ) Chilean Peso MSCO Buy 8/11/15 - ) Euro DBAB Sell 8/11/15 - Indian Rupee HSBK Buy 8/11/15 - Japanese Yen CITI Sell 8/11/15 - Malaysian Ringgit HSBK Buy 8/11/15 - ) Malaysian Ringgit HSBK Sell 8/11/15 - Mexican Peso MSCO Buy 8/11/15 - ) Singapore Dollar HSBK Buy 8/11/15 - ) Chilean Peso DBAB Buy 8/12/15 - ) Indian Rupee DBAB Buy 8/12/15 - Indian Rupee HSBK Buy 8/12/15 - Malaysian Ringgit JPHQ Buy 8/12/15 - ) Malaysian Ringgit JPHQ Sell 8/12/15 - Singapore Dollar DBAB Buy 8/12/15 - Templeton Income Trust Statement of Investments, May 31, 2015 (unaudited) (continued) South Korean Won HSBK Buy JPY 8/12/15 - Chilean Peso JPHQ Buy 8/13/15 - ) Indian Rupee HSBK Buy 8/13/15 37 - Singapore Dollar DBAB Buy 8/13/15 - Euro MSCO Sell 8/14/15 - Chilean Peso CITI Buy 8/17/15 - ) Chilean Peso JPHQ Buy 8/17/15 - ) Euro DBAB Sell 8/17/15 - Euro MSCO Sell 8/17/15 - Japanese Yen CITI Sell 8/17/15 - Mexican Peso MSCO Buy 8/17/15 - ) Singapore Dollar BZWS Buy 8/17/15 - Singapore Dollar DBAB Buy 8/17/15 - Singapore Dollar HSBK Buy 8/17/15 - Chilean Peso MSCO Buy 8/18/15 - ) Euro BZWS Sell 8/18/15 - Euro JPHQ Sell 8/18/15 - Japanese Yen DBAB Sell 8/18/15 - Singapore Dollar HSBK Buy 8/18/15 - Polish Zloty DBAB Buy EUR 8/19/15 - Chilean Peso JPHQ Buy 8/20/15 - ) Euro DBAB Sell 8/20/15 - Euro JPHQ Sell 8/20/15 - Japanese Yen HSBK Sell 8/20/15 - Japanese Yen JPHQ Sell 8/20/15 - Euro DBAB Sell 8/21/15 - Chilean Peso DBAB Buy 8/24/15 - ) Japanese Yen BZWS Sell 8/24/15 - Mexican Peso HSBK Buy 8/24/15 - ) Polish Zloty DBAB Buy EUR 8/24/15 - Singapore Dollar DBAB Buy 8/24/15 - Japanese Yen DBAB Sell 8/25/15 - Japanese Yen HSBK Sell 8/25/15 - Euro BZWS Sell 8/26/15 - Euro GSCO Sell 8/26/15 - Indian Rupee DBAB Buy 8/26/15 - Japanese Yen BZWS Sell 8/26/15 - Japanese Yen JPHQ Sell 8/26/15 - Japanese Yen SCNY Sell 8/26/15 - Singapore Dollar DBAB Buy 8/26/15 - Chilean Peso DBAB Buy 8/27/15 - ) Euro DBAB Buy 8/27/15 ) Euro DBAB Sell 8/27/15 - Japanese Yen DBAB Sell 8/27/15 - Japanese Yen HSBK Sell 8/27/15 - Japanese Yen JPHQ Sell 8/27/15 - Mexican Peso HSBK Buy 8/27/15 - ) Polish Zloty DBAB Buy EUR 8/27/15 - South Korean Won JPHQ Buy 8/27/15 - ) Chilean Peso JPHQ Buy 8/28/15 - ) Templeton Income Trust Statement of Investments, May 31, 2015 (unaudited) (continued) Mexican Peso CITI Buy 8/28/15 - ) Philippine Peso JPHQ Buy 8/28/15 - ) Chilean Peso DBAB Buy 8/31/15 - ) Euro DBAB Sell 8/31/15 - Euro HSBK Sell 8/31/15 - Japanese Yen JPHQ Sell 8/31/15 - Mexican Peso HSBK Buy 9/04/15 - ) Chilean Peso DBAB Buy 9/08/15 - ) Euro DBAB Sell 9/08/15 - Polish Zloty DBAB Buy EUR 9/08/15 - Singapore Dollar MSCO Buy 9/08/15 - Indian Rupee JPHQ Buy 9/10/15 84 - Singapore Dollar GSCO Buy 9/10/15 - Euro DBAB Sell 9/11/15 - Indian Rupee CITI Buy 9/11/15 - Polish Zloty DBAB Buy EUR 9/14/15 - Singapore Dollar HSBK Buy 9/16/15 - British Pound DBAB Buy 9/17/15 - British Pound DBAB Sell 9/17/15 - Euro DBAB Buy 9/17/15 ) Euro DBAB Sell 9/17/15 - Japanese Yen BZWS Sell 9/18/15 - Malaysian Ringgit DBAB Buy 9/18/15 - ) Malaysian Ringgit DBAB Sell 9/18/15 - Singapore Dollar DBAB Buy 9/18/15 - Euro BZWS Sell 9/21/15 - Singapore Dollar HSBK Buy 9/21/15 - ) South Korean Won CITI Buy 9/21/15 - Euro DBAB Sell 9/23/15 - Hungarian Forint JPHQ Buy EUR 9/23/15 - Malaysian Ringgit HSBK Buy 9/24/15 - ) Malaysian Ringgit HSBK Sell 9/24/15 - Hungarian Forint JPHQ Buy EUR 9/25/15 - Euro CITI Sell 9/28/15 - Euro DBAB Sell 9/28/15 - Indian Rupee HSBK Buy 9/28/15 - ) Malaysian Ringgit DBAB Buy 9/28/15 - ) Malaysian Ringgit DBAB Sell 9/28/15 - Malaysian Ringgit HSBK Buy 9/28/15 - ) Malaysian Ringgit HSBK Sell 9/28/15 - Japanese Yen JPHQ Sell 9/29/15 - Indian Rupee DBAB Buy 9/30/15 - Japanese Yen JPHQ Sell 9/30/15 - Mexican Peso HSBK Buy 9/30/15 - ) Serbian Dinar DBAB Buy EUR 9/30/15 - South Korean Won HSBK Buy 9/30/15 - ) Euro DBAB Sell 10/01/15 - Malaysian Ringgit DBAB Buy 10/05/15 - ) Malaysian Ringgit DBAB Sell 10/05/15 - Euro JPHQ Sell 10/07/15 - Templeton Income Trust Statement of Investments, May 31, 2015 (unaudited) (continued) Japanese Yen JPHQ Sell 10/07/15 - Euro DBAB Sell 10/08/15 - ) Euro DBAB Sell 10/09/15 - Euro GSCO Sell 10/09/15 - Japanese Yen HSBK Sell 10/09/15 - Euro HSBK Sell 10/13/15 - ) Japanese Yen BZWS Sell 10/13/15 - Japanese Yen DBAB Sell 10/13/15 - South Korean Won JPHQ Buy 10/13/15 - ) Euro BZWS Sell 10/14/15 - Euro JPHQ Buy 10/14/15 - ) Euro JPHQ Sell 10/14/15 - Mexican Peso DBAB Buy 10/14/15 - ) South Korean Won JPHQ Buy 10/14/15 - ) Euro DBAB Sell 10/15/15 - Malaysian Ringgit DBAB Buy EUR 10/15/15 - ) Euro BZWS Sell 10/16/15 - Japanese Yen JPHQ Sell 10/19/15 - Euro DBAB Sell 10/20/15 - Euro HSBK Sell 10/20/15 - Japanese Yen JPHQ Sell 10/20/15 - Malaysian Ringgit JPHQ Buy 10/20/15 - ) Malaysian Ringgit JPHQ Sell 10/20/15 - Euro DBAB Sell 10/21/15 - British Pound DBAB Sell 10/22/15 - ) Japanese Yen BZWS Sell 10/22/15 - Malaysian Ringgit HSBK Buy 10/23/15 - ) Malaysian Ringgit HSBK Sell 10/23/15 - Euro DBAB Sell 10/26/15 - Malaysian Ringgit DBAB Buy 10/26/15 - ) Malaysian Ringgit DBAB Sell 10/26/15 - Malaysian Ringgit HSBK Buy 10/26/15 - ) Malaysian Ringgit HSBK Sell 10/26/15 - Singapore Dollar BZWS Buy 10/26/15 - ) Singapore Dollar CITI Buy 10/26/15 - ) Singapore Dollar DBAB Buy 10/26/15 - ) Euro BZWS Sell 10/27/15 - Euro DBAB Sell 10/28/15 - Euro GSCO Sell 10/29/15 - Euro DBAB Sell 10/30/15 - Malaysian Ringgit JPHQ Buy 10/30/15 - ) Malaysian Ringgit JPHQ Sell 10/30/15 - Polish Zloty BZWS Buy EUR 10/30/15 - Euro DBAB Sell 11/03/15 - Mexican Peso CITI Buy 11/03/15 - ) Euro UBSW Sell 11/04/15 - Mexican Peso CITI Buy 11/04/15 - ) Euro DBAB Sell 11/05/15 - Japanese Yen BOFA Sell 11/05/15 - Japanese Yen SCNY Sell 11/05/15 - Templeton Income Trust Statement of Investments, May 31, 2015 (unaudited) (continued) Euro BZWS Sell 11/06/15 - Japanese Yen BZWS Sell 11/06/15 - Euro CITI Buy 11/09/15 - ) Euro CITI Sell 11/09/15 - Euro GSCO Sell 11/09/15 - Mexican Peso CITI Buy 11/09/15 - ) Euro DBAB Buy 11/10/15 - ) Euro DBAB Sell 11/10/15 - Japanese Yen CITI Sell 11/10/15 - Euro DBAB Sell 11/12/15 - Euro JPHQ Sell 11/12/15 - Euro MSCO Sell 11/12/15 - Euro UBSW Sell 11/12/15 - Japanese Yen CITI Sell 11/12/15 - Japanese Yen HSBK Sell 11/12/15 - Japanese Yen JPHQ Sell 11/12/15 - Mexican Peso CITI Buy 11/12/15 - ) Uruguayan Peso CITI Buy 11/12/15 - ) Euro BZWS Sell 11/13/15 - Euro GSCO Sell 11/13/15 - Euro SCNY Sell 11/13/15 - Japanese Yen GSCO Sell 11/13/15 - Japanese Yen SCNY Sell 11/13/15 - Euro BZWS Sell 11/16/15 - Euro DBAB Sell 11/16/15 - Euro GSCO Sell 11/16/15 - Euro MSCO Sell 11/16/15 - Japanese Yen CITI Sell 11/16/15 - Japanese Yen DBAB Sell 11/16/15 - Japanese Yen MSCO Sell 11/16/15 - Japanese Yen SCNY Sell 11/16/15 - Singapore Dollar DBAB Buy 11/16/15 - ) Australian Dollar JPHQ Sell 11/18/15 - Euro DBAB Sell 11/18/15 - Japanese Yen BOFA Sell 11/18/15 - Japanese Yen DBAB Sell 11/18/15 - Malaysian Ringgit JPHQ Buy 11/18/15 - ) Malaysian Ringgit JPHQ Sell 11/18/15 - Euro DBAB Sell 11/19/15 - Japanese Yen CITI Sell 11/19/15 - Malaysian Ringgit DBAB Buy 11/19/15 - ) Malaysian Ringgit DBAB Sell 11/19/15 - Singapore Dollar DBAB Buy 11/19/15 - ) Brazilian Real HSBK Buy 11/20/15 - ) Euro BZWS Sell 11/20/15 - Euro DBAB Sell 11/20/15 - Japanese Yen CITI Sell 11/20/15 - Malaysian Ringgit HSBK Buy 11/20/15 - ) Malaysian Ringgit HSBK Sell 11/20/15 - Uruguayan Peso CITI Buy 11/20/15 - ) Templeton Income Trust Statement of Investments, May 31, 2015 (unaudited) (continued) Euro GSCO Sell 11/23/15 - Euro MSCO Sell 11/23/15 - Japanese Yen HSBK Sell 11/24/15 - Euro MSCO Sell 11/25/15 - Singapore Dollar BZWS Buy 11/27/15 - ) Euro DBAB Sell 11/30/15 - Mexican Peso CITI Buy 11/30/15 - ) Singapore Dollar DBAB Buy 11/30/15 ) Euro GSCO Sell 12/01/15 - ) Japanese Yen GSCO Sell 12/01/15 - ) Uruguayan Peso CITI Buy 12/01/15 - ) Euro CITI Sell 12/04/15 - Euro DBAB Sell 12/04/15 - Euro CITI Buy 12/07/15 - ) Euro CITI Sell 12/07/15 - Euro DBAB Sell 12/09/15 - Euro HSBK Sell 12/09/15 - Euro SCNY Sell 12/09/15 - Euro MSCO Sell 12/11/15 - Mexican Peso CITI Buy 12/11/15 - ) Euro DBAB Sell 12/14/15 - Euro BOFA Sell 12/15/15 - Euro CITI Sell 12/15/15 - Euro JPHQ Sell 12/15/15 - Malaysian Ringgit DBAB Buy 12/15/15 - ) Malaysian Ringgit DBAB Sell 12/15/15 - Polish Zloty DBAB Buy EUR 12/15/15 - Euro DBAB Sell 12/17/15 - Mexican Peso CITI Buy 12/17/15 - ) Mexican Peso HSBK Buy 12/17/15 - ) Mexican Peso CITI Buy 12/18/15 - ) Mexican Peso HSBK Buy 12/18/15 - ) Japanese Yen DBAB Sell 12/21/15 - Japanese Yen HSBK Sell 12/21/15 - Japanese Yen BZWS Sell 12/22/15 - Japanese Yen CITI Sell 12/22/15 - Euro BZWS Sell 1/05/16 - Euro DBAB Sell 1/07/16 - Japanese Yen DBAB Sell 1/07/16 - Japanese Yen GSCO Sell 1/08/16 - Euro BZWS Sell 1/11/16 - Euro UBSW Sell 1/11/16 - Malaysian Ringgit JPHQ Buy 1/11/16 - ) Malaysian Ringgit JPHQ Sell 1/11/16 - Euro DBAB Sell 1/12/16 - Euro SCNY Sell 1/13/16 - Japanese Yen HSBK Sell 1/13/16 - Japanese Yen CITI Sell 1/14/16 - Japanese Yen SCNY Sell 1/14/16 - Euro JPHQ Sell 1/15/16 - Templeton Income Trust Statement of Investments, May 31, 2015 (unaudited) (continued) Japanese Yen BZWS Sell 1/15/16 - Japanese Yen JPHQ Sell 1/15/16 - Euro BZWS Sell 1/19/16 - Euro DBAB Sell 1/19/16 - Euro GSCO Sell 1/19/16 - Euro JPHQ Sell 1/19/16 - Euro CITI Sell 1/20/16 - Euro DBAB Sell 1/20/16 - Euro MSCO Sell 1/20/16 - Japanese Yen JPHQ Sell 1/20/16 - Mexican Peso CITI Buy 1/20/16 - ) Euro BZWS Sell 1/21/16 - Euro JPHQ Sell 1/25/16 - Euro DBAB Sell 1/26/16 - Euro BZWS Sell 1/27/16 - Japanese Yen GSCO Sell 1/27/16 - Japanese Yen HSBK Sell 1/28/16 - Euro CITI Sell 1/29/16 - Euro DBAB Sell 1/29/16 - Japanese Yen DBAB Sell 1/29/16 - Euro DBAB Sell 2/03/16 - Mexican Peso CITI Buy 2/03/16 - ) Japanese Yen JPHQ Sell 2/08/16 - Japanese Yen SCNY Sell 2/08/16 - Euro DBAB Sell 2/09/16 - Euro GSCO Sell 2/09/16 - Japanese Yen BZWS Sell 2/09/16 - Japanese Yen CITI Sell 2/09/16 - Japanese Yen JPHQ Sell 2/09/16 - Mexican Peso CITI Buy 2/09/16 - ) Euro BZWS Sell 2/11/16 - Mexican Peso MSCO Buy 2/11/16 - ) Japanese Yen GSCO Sell 2/12/16 - Japanese Yen HSBK Sell 2/12/16 - Japanese Yen JPHQ Sell 2/12/16 - Mexican Peso CITI Buy 2/12/16 - ) Mexican Peso MSCO Buy 2/12/16 - ) South Korean Won DBAB Buy 2/12/16 - ) Euro SCNY Sell 2/16/16 - Japanese Yen CITI Sell 2/16/16 - Japanese Yen JPHQ Sell 2/16/16 - South Korean Won HSBK Buy 2/16/16 - ) Euro JPHQ Sell 2/17/16 - Japanese Yen GSCO Sell 2/17/16 - Japanese Yen JPHQ Sell 2/17/16 - Mexican Peso MSCO Buy 2/17/16 - ) Euro BZWS Sell 2/22/16 - Euro DBAB Sell 2/23/16 - Japanese Yen BZWS Sell 2/25/16 - Japanese Yen HSBK Sell 2/25/16 - Templeton Income Trust Statement of Investments, May 31, 2015 (unaudited) (continued) Mexican Peso CITI Buy 2/25/16 - ) Uruguayan Peso CITI Buy 2/25/16 - ) Euro BOFA Sell 2/26/16 - Euro BZWS Sell 2/26/16 - Japanese Yen BZWS Sell 2/26/16 - Euro DBAB Sell 2/29/16 - Euro JPHQ Sell 2/29/16 - Japanese Yen BZWS Sell 2/29/16 - Japanese Yen DBAB Sell 2/29/16 - Mexican Peso MSCO Buy 2/29/16 - ) Japanese Yen JPHQ Sell 3/03/16 - South Korean Won JPHQ Buy 3/03/16 - ) Japanese Yen HSBK Sell 3/04/16 - Euro DBAB Sell 3/07/16 - Japanese Yen GSCO Sell 3/07/16 - Euro BZWS Sell 3/09/16 - Euro DBAB Sell 3/09/16 - Euro HSBK Sell 3/09/16 - Japanese Yen BZWS Sell 3/09/16 - Japanese Yen MSCO Sell 3/09/16 - Euro CITI Sell 3/10/16 - ) Euro MSCO Sell 3/10/16 - ) Mexican Peso CITI Buy 3/10/16 - Mexican Peso CITI Buy 3/11/16 - Euro DBAB Sell 3/14/16 - ) Mexican Peso CITI Buy 3/14/16 - South Korean Won HSBK Buy 3/14/16 - Euro BZWS Sell 3/16/16 - ) Euro JPHQ Sell 3/16/16 - ) Japanese Yen BZWS Sell 3/16/16 - Japanese Yen CITI Sell 3/16/16 - Euro DBAB Sell 3/18/16 - ) Mexican Peso CITI Buy 3/18/16 - Euro BZWS Sell 3/23/16 - ) Euro DBAB Sell 3/23/16 - ) Mexican Peso CITI Buy 3/23/16 - ) Japanese Yen BZWS Sell 3/28/16 - Uruguayan Peso CITI Buy 3/28/16 - ) Euro BOFA Sell 3/29/16 ) Euro DBAB Sell 3/29/16 - ) Euro BOFA Sell 3/30/16 - Euro DBAB Sell 3/31/16 - ) Euro BZWS Sell 4/01/16 - ) Euro CITI Sell 4/08/16 - Ghanaian Cedi BZWS Buy 4/08/16 - ) Euro DBAB Sell 4/13/16 - ) Euro SCNY Sell 4/13/16 - ) Japanese Yen CITI Sell 4/13/16 - Euro JPHQ Sell 4/14/16 - ) Euro DBAB Sell 4/15/16 - ) Templeton Income Trust Statement of Investments, May 31, 2015 (unaudited) (continued) Euro HSBK Sell 4/18/16 - ) Japanese Yen BZWS Sell 4/18/16 - Euro JPHQ Sell 4/21/16 - ) Japanese Yen JPHQ Sell 4/21/16 - Euro BZWS Sell 4/22/16 - ) Euro BZWS Sell 4/29/16 - ) Euro SCNY Sell 4/29/16 - ) Uruguayan Peso CITI Buy 4/29/16 - ) Euro BZWS Sell 5/05/16 - Euro BZWS Sell 5/09/16 - Euro DBAB Sell 5/09/16 - Euro BZWS Sell 5/18/16 - Indonesian Rupiah JPHQ Buy AUD 5/18/16 - Japanese Yen CITI Sell 5/18/16 - Indonesian Rupiah JPHQ Buy AUD 5/19/16 - Japanese Yen BOFA Sell 5/19/16 - Japanese Yen BZWS Sell 5/19/16 - Japanese Yen HSBK Sell 5/19/16 - Euro JPHQ Sell 5/20/16 - Japanese Yen JPHQ Sell 5/20/16 - Euro BZWS Sell 5/23/16 - Euro DBAB Sell 5/23/16 - Euro JPHQ Sell 5/26/16 - Mexican Peso HSBK Buy 5/26/16 - ) Malaysian Ringgit BOFA Buy 5/31/16 - ) Mexican Peso HSBK Buy 5/31/16 - ) South Korean Won JPHQ Buy 5/31/16 - ) Totals Forward Exchange Contracts unrealized appreciation (depreciation) $ $ ) Net unrealized appreciation (depreciation) $ a May be comprised of multiple contracts with the same counterparty, currency and settlement date. * In U.S. dollars unless otherwise indicated. Templeton Income Trust Statement of Investments, May 31, 2015 (unaudited) (continued) At May 31, 2015, the Fund had the following interest rate swap contracts outstanding. See Note 3. Interest Rate Swap Contracts Counterparty/ Notional Expiration Unrealized Unrealized Description Exchange Amount Date Appreciation Depreciation Centrally Cleared Swap Contracts Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 0.926% LCH $ 10/17/17 $ $ - Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 2.775% CME 10/04/23 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 2.795% CME 10/04/23 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 2.765% CME 10/07/23 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 2.731% LCH 7/07/24 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.914% LCH 1/22/25 - Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.970% LCH 1/23/25 - Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.973% LCH 1/27/25 - Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.937% LCH 1/29/25 - Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.942% LCH 1/30/25 - Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.817% LCH 2/03/25 - Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 2.036% LCH 3/23/25 - Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.978% LCH 3/27/25 - Templeton Income Trust Statement of Investments, May 31, 2015 (unaudited) (continued) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.985% LCH 37,700,000 3/27/25 643,116 - Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 3.668% CME 50,300,000 10/04/43 - (11,027,968 ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 3.687% CME 50,300,000 10/04/43 - (11,224,542 ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 3.675% CME 50,300,000 10/07/43 - (11,098,641 ) Totals Centrally Cleared Swap Contracts 10,611,004 (64,266,624 ) OTC Swap Contracts Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 3.523% DBAB $ 10,830,000 3/28/21 $ - $ (1,126,100 ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 3.440% CITI 29,610,000 4/21/21 - (2,891,969 ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 3.391% JPHQ 24,190,000 5/04/21 - (2,272,414 ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 3.076% JPHQ 11,000,000 6/14/21 - (962,697 ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 4.347% CITI 4,680,000 2/25/41 - (1,630,237 ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 4.349% JPHQ 4,680,000 2/25/41 - (1,632,699 ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 4.320% JPHQ 3,510,000 2/28/41 - (1,208,095 ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 4.299% JPHQ 1,170,000 3/01/41 - (395,071 ) Totals OTC Swap Contracts - (12,119,282 ) Totals Interest Rate Swap Contracts $ 10,611,004 $ (76,385,906 ) Net unrealized appreciation (depreciation) $ (65,774,902 ) A BBREVIATIONS Counterparty/Exchange BOFA - Bank of America Corp. BZWS - Barclays Bank PLC CITI - Citibank N.A. CME - Chicago Mercantile Exchange DBAB - Deutsche Bank AG GSCO - Goldman Sachs Group, Inc. HSBK - HSBC Bank PLC JPHQ - JPMorgan Chase Bank, N.A. LCH - London Clearing House MSCO - Morgan Stanley and Co. Inc. SCNY - Standard Chartered Bank UBSW - UBS AG Currency AUD - Australian Dollar BRL - Brazilian Real DEM - Deutsche Mark EUR - Euro GBP - British Pound GHS - Ghanaian Cedi HUF - Hungarian Forint IDR - Indonesian Rupiah Templeton Income Trust Statement of Investments, May 31, 2015 (unaudited) (continued) INR - Indian Rupee KRW - South Korean Won LKR - Sri Lankan Rupee MXN - Mexican Peso MYR - Malaysian Ringgit PHP - Philippine Peso PLN - Polish Zloty RSD - Serbian Dinar SGD - Singapore Dollar UAH - Ukraine Hryvnia UYU - Uruguayan Peso Selected Portfolio FRN - Floating Rate Note Templeton Income Trust Statement of Investments, May 31, 2015 (unaudited) Templeton International Bond Fund Principal Amount* Value Foreign Government and Agency Securities 61.5% Brazil 7.0% Letra Tesouro Nacional, Strip, 10/01/15 a BRL $ 1/01/16 a BRL 7/01/16 a BRL 10/01/16 a BRL 1/01/17 a BRL 1/01/18 a BRL Nota Do Tesouro Nacional, 10.00%, 1/01/21 a BRL 10.00%, 1/01/23 a BRL b Index Linked, 6.00%, 5/15/17 9 a BRL b Index Linked, 6.00%, 5/15/19 a BRL b Index Linked, 6.00%, 8/15/20 a BRL b Index Linked, 6.00%, 8/15/22 a BRL b Index Linked, 6.00%, 5/15/23 a BRL b Index Linked, 6.00%, 8/15/24 a BRL senior note, 10.00%, 1/01/19 a BRL Hungary 4.4% Government of Hungary, 4.125%, 2/19/18 4.00%, 4/25/18 HUF 6.50%, 6/24/19 HUF 7.50%, 11/12/20 HUF 5.375%, 2/21/23 A, 6.75%, 11/24/17 HUF A, 5.50%, 12/20/18 HUF A, 7.00%, 6/24/22 HUF A, 6.00%, 11/24/23 HUF B, 6.75%, 2/24/17 HUF B, 5.50%, 6/24/25 HUF senior note, 6.25%, 1/29/20 senior note, 6.375%, 3/29/21 Iceland 0.2% c Government of Iceland, 144A, 5.875%, 5/11/22 India 2.5% Government of India, senior bond, 7.80%, 5/03/20 INR senior bond, 8.28%, 9/21/27 INR senior bond, 8.60%, 6/02/28 INR senior note, 7.28%, 6/03/19 INR senior note, 8.12%, 12/10/20 INR senior note, 8.35%, 5/14/22 INR senior note, 7.16%, 5/20/23 INR senior note, 8.83%, 11/25/23 INR Indonesia 3.5% Government of Indonesia, 7.875%, 4/15/19 IDR 8.375%, 3/15/34 IDR FR31, 11.00%, 11/15/20 IDR FR34, 12.80%, 6/15/21 IDR FR35, 12.90%, 6/15/22 IDR FR40, 11.00%, 9/15/25 IDR FR42, 10.25%, 7/15/27 IDR FR43, 10.25%, 7/15/22 IDR Quarterly Statement of Investments | See Notes to Statements of Investments. Templeton Income Trust Statement of Investments, May 31, 2015 (unaudited) (continued) FR44, 10.00%, 9/15/24 IDR FR46, 9.50%, 7/15/23 IDR FR47, 10.00%, 2/15/28 IDR FR52, 10.50%, 8/15/30 IDR senior bond, FR53, 8.25%, 7/15/21 IDR senior note, FR70, 8.375%, 3/15/24 IDR Ireland 1.4% Government of Ireland, senior bond, 5.40%, 3/13/25 EUR Lithuania 1.3% Government of Lithuania, c 144A, 7.375%, 2/11/20 c 144A, 6.125%, 3/09/21 d Reg S, 7.375%, 2/11/20 Malaysia 4.9% Government of Malaysia, 4.72%, 9/30/15 MYR 3.197%, 10/15/15 MYR senior bond, 4.262%, 9/15/16 MYR senior bond, 3.814%, 2/15/17 MYR senior note, 3.172%, 7/15/16 MYR Mexico 7.4% Government of Mexico, 6.00%, 6/18/15 e MXN 8.00%, 12/17/15 e MXN 6.25%, 6/16/16 e MXN 7.25%, 12/15/16 e MXN f Mexican Udibonos, Index Linked, 5.00%, 6/16/16 g MXN 3.50%, 12/14/17 g MXN 4.00%, 6/13/19 g MXN Philippines 0.6% Government of the Philippines, senior bond, 7.00%, 1/27/16 PHP senior bond, 9.125%, 9/04/16 PHP senior note, 1.625%, 4/25/16 PHP Poland 6.0% Government of Poland, 4.75%, 10/25/16 PLN 4.75%, 4/25/17 PLN 5.75%, 9/23/22 PLN h FRN, 2.01%, 1/25/17 PLN h FRN, 2.01%, 1/25/21 PLN senior note, 6.375%, 7/15/19 Strip, 7/25/15 PLN Strip, 1/25/16 PLN Portugal 3.4% Government of Portugal, c 144A, 5.125%, 10/15/24 d Reg S, 3.875%, 2/15/30 EUR d senior bond, Reg S, 4.95%, 10/25/23 EUR d senior note, Reg S, 5.65%, 2/15/24 EUR Serbia 0.7% c Government of Serbia, senior note, 144A, 5.25%, 11/21/17 Templeton Income Trust Statement of Investments, May 31, 2015 (unaudited) (continued) 4.875%, 2/25/20 7.25%, 9/28/21 Slovenia 2.6% c Government of Slovenia, senior note, 144A, 5.50%, 10/26/22 5.85%, 5/10/23 South Korea 12.3% Korea Monetary Stabilization Bond, senior bond, 2.80%, 8/02/15 KRW senior bond, 2.81%, 10/02/15 KRW senior bond, 1.96%, 2/02/17 KRW senior note, 2.76%, 6/02/15 KRW senior note, 2.66%, 6/09/15 KRW senior note, 2.90%, 12/02/15 KRW senior note, 2.78%, 2/02/16 KRW senior note, 2.80%, 4/02/16 KRW senior note, 2.79%, 6/02/16 KRW senior note, 2.46%, 8/02/16 KRW senior note, 2.22%, 10/02/16 KRW senior note, 2.07%, 12/02/16 KRW Korea Treasury Bond, senior bond, 4.00%, 3/10/16 KRW senior bond, 5.00%, 9/10/16 KRW senior note, 3.25%, 6/10/15 KRW senior note, 4.00%, 9/10/15 KRW senior note, 2.75%, 12/10/15 KRW senior note, 2.75%, 6/10/16 KRW senior note, 3.00%, 12/10/16 KRW Sri Lanka 0.3% Government of Sri Lanka, 8.25%, 3/01/17 LKR 8.00%, 6/15/17 LKR 10.60%, 7/01/19 LKR 10.60%, 9/15/19 LKR 8.00%, 11/01/19 LKR A, 6.50%, 7/15/15 LKR A, 11.00%, 8/01/15 LKR A, 8.50%, 11/01/15 LKR A, 6.40%, 8/01/16 LKR A, 5.80%, 1/15/17 LKR A, 7.50%, 8/15/18 LKR A, 8.00%, 11/15/18 LKR A, 9.00%, 5/01/21 LKR B, 6.40%, 10/01/16 LKR B, 8.50%, 7/15/18 LKR C, 8.50%, 4/01/18 LKR D, 8.50%, 6/01/18 LKR Ukraine 3.0% c Financing of Infrastructure Projects State Enterprise, 144A, 8.375%, 11/03/17 7.40%, 4/20/18 c Government of Ukraine, 144A, 9.25%, 7/24/17 144A, 7.75%, 9/23/20 senior bond, 144A, 6.58%, 11/21/16 senior bond, 144A, 7.80%, 11/28/22 senior note, 144A, 4.95%, 10/13/15 EUR senior note, 144A, 6.25%, 6/17/16 senior note, 144A, 7.95%, 2/23/21 Templeton Income Trust Statement of Investments, May 31, 2015 (unaudited) (continued) senior note, 144A, 7.50%, 4/17/23 Total Foreign Government and Agency Securities (Cost $282,873,405) Short Term Investments 32.5% Foreign Government and Agency Securities 13.2% Hungary 0.0%  i Hungary Treasury Bill, 9/16/15 HUF Indonesia 0.5% i Indonesia Treasury Bills, 1/07/16 - 2/04/16 IDR Malaysia 5.3% i Bank of Negara Monetary Notes, 6/03/15 - 11/24/15 MYR Government of Malaysia, 3.835%, 8/12/15 MYR i Malaysia Treasury Bills, 6/05/15 - 4/29/16 MYR Mexico 1.9% i Mexico Treasury Bills, 6/25/15 - 4/14/16 j MXN Philippines 0.4% i Philippine Treasury Bills, 6/03/15 - 3/02/16 PHP Singapore 4.1% i Monetary Authority of Singapore Treasury Bills, 7/03/15 SGD 7/10/15 - 7/20/15 SGD South Korea 1.0% Korea Monetary Stabilization Bond, senior note, 2.13%, 10/08/15 KRW i Korea Monetary Stabilization Bonds, 7/21/15 - 8/04/15 KRW Total Foreign Government and Agency Securities (Cost $56,498,255) Total Investments before Money Market Funds (Cost $339,371,660) Shares Money Market Funds (Cost $78,855,782) 19.3% United States 19.3% k,l Institutional Fiduciary Trust Money Market Portfolio Total Investments (Cost $418,227,442) 94.0% Other Assets, less Liabilities 6.0% Net Assets 100.0% $  Rounds to less than 0.1% of net assets. * The principal amount is stated in U.S. dollars unless otherwise indicated. a Principal amount is stated in 1,000 Brazilian Real Units. b Redemption price at maturity is adjusted for inflation. c Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At May 31, 2015, the aggregate value of these securities was $35,993,937, representing 8.82% of net assets. d Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At May 31, 2015, the aggregate value of these securities was $10,030,972, representing 2.46% of net assets. e Principal amount is stated in 100 Mexican Peso Units. Templeton Income Trust Statement of Investments, May 31, 2015 (unaudited) (continued) f Principal amount of security is adjusted for inflation. g Principal amount is stated in 100 Unidad de Inversion Units. h The coupon rate shown represents the rate at period end. i The security is traded on a discount basis with no stated coupon rate. j Principal amount is stated in 10 Mexican Peso Units. k Non-income producing. l Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. At May 31, 2015, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount * Date Appreciation Depreciation OTC Forward Exchange Contracts Euro GSCO Buy 6/01/15 $ $ - Euro GSCO Sell 6/01/15 - Indian Rupee JPHQ Buy 6/02/15 - ) Indian Rupee JPHQ Sell 6/02/15 - ) Indian Rupee HSBK Buy 6/03/15 - ) Polish Zloty CITI Buy 6/03/15 - ) Chilean Peso BZWS Buy 6/04/15 - ) Chilean Peso MSCO Buy 6/04/15 - Chilean Peso DBAB Buy 6/05/15 - ) Chilean Peso MSCO Buy 6/05/15 - ) Euro BZWS Sell 6/05/15 - Euro MSCO Sell 6/05/15 - Chilean Peso DBAB Buy 6/08/15 - ) Chilean Peso MSCO Buy 6/08/15 - ) Euro DBAB Sell 6/08/15 - Euro HSBK Sell 6/08/15 - Indian Rupee JPHQ Buy 6/08/15 - ) Mexican Peso CITI Buy 6/08/15 - ) Euro GSCO Sell 6/09/15 - Hungarian Forint DBAB Buy EUR 6/09/15 - ) Indian Rupee DBAB Buy 6/09/15 - ) Mexican Peso CITI Buy 6/09/15 - ) Chilean Peso JPHQ Buy 6/11/15 - Chilean Peso DBAB Buy 6/12/15 - ) Euro GSCO Sell 6/12/15 - Mexican Peso CITI Buy 6/12/15 - ) Euro DBAB Sell 6/15/15 - Indian Rupee JPHQ Buy 6/15/15 - ) Mexican Peso CITI Buy 6/15/15 - ) Singapore Dollar JPHQ Buy 6/15/15 - ) Chilean Peso DBAB Buy 6/17/15 - Japanese Yen CITI Sell 6/17/15 - Chilean Peso DBAB Buy 6/18/15 - Chilean Peso JPHQ Buy 6/18/15 - Chilean Peso DBAB Buy 6/19/15 - ) Chilean Peso MSCO Buy 6/19/15 ) Chilean Peso JPHQ Buy 6/22/15 - ) Templeton Income Trust Statement of Investments, May 31, 2015 (unaudited) (continued) Chilean Peso MSCO Buy 6/22/15 - ) Mexican Peso CITI Buy 6/22/15 - ) Singapore Dollar DBAB Buy 6/23/15 - ) Indian Rupee JPHQ Buy 6/29/15 58 - South Korean Won DBAB Buy 6/29/15 - ) Chilean Peso DBAB Buy 6/30/15 - ) Indian Rupee HSBK Buy 6/30/15 - ) Japanese Yen BZWS Sell 6/30/15 - Malaysian Ringgit JPHQ Buy 7/03/15 - Indian Rupee DBAB Buy 7/06/15 - ) Mexican Peso CITI Buy 7/06/15 - ) Chilean Peso DBAB Buy 7/07/15 - Malaysian Ringgit HSBK Buy 7/07/15 - ) Malaysian Ringgit DBAB Buy 7/08/15 - ) Indian Rupee DBAB Buy 7/09/15 - ) Chilean Peso DBAB Buy 7/10/15 - ) Mexican Peso CITI Buy 7/10/15 - ) Chilean Peso DBAB Buy 7/13/15 - ) Mexican Peso CITI Buy 7/13/15 - ) Chilean Peso MSCO Buy 7/15/15 - Indian Rupee DBAB Buy 7/15/15 - ) Euro BZWS Sell 7/16/15 - Euro MSCO Sell 7/16/15 - Japanese Yen HSBK Sell 7/16/15 - Japanese Yen SCNY Sell 7/16/15 - Polish Zloty DBAB Buy EUR 7/16/15 - Euro DBAB Sell 7/17/15 - Mexican Peso DBAB Buy 7/17/15 - ) South Korean Won DBAB Buy 7/17/15 - ) Chilean Peso DBAB Buy 7/20/15 41 - Euro BZWS Sell 7/20/15 - Indian Rupee DBAB Buy 7/20/15 - ) Malaysian Ringgit DBAB Buy 7/20/15 - ) Philippine Peso DBAB Buy 7/20/15 - ) Euro DBAB Sell 7/21/15 - Japanese Yen DBAB Sell 7/21/15 - Euro DBAB Sell 7/22/15 - Euro MSCO Sell 7/22/15 - Indian Rupee DBAB Buy 7/22/15 - ) Indian Rupee JPHQ Buy 7/22/15 - ) Euro DBAB Sell 7/23/15 - Singapore Dollar JPHQ Buy 7/23/15 - ) Chilean Peso JPHQ Buy 7/27/15 - Euro DBAB Sell 7/27/15 - Indian Rupee DBAB Buy 7/27/15 - ) Indian Rupee JPHQ Buy 7/27/15 - ) Malaysian Ringgit JPHQ Buy 7/27/15 - ) Chilean Peso MSCO Buy 7/28/15 - ) Euro BZWS Sell 7/28/15 - Euro CITI Sell 7/28/15 - Templeton Income Trust Statement of Investments, May 31, 2015 (unaudited) (continued) Euro BZWS Sell 7/29/15 - Euro DBAB Sell 7/29/15 - Japanese Yen BZWS Sell 7/29/15 - Chilean Peso JPHQ Buy 7/30/15 - ) Chilean Peso DBAB Buy 7/31/15 - ) Chilean Peso JPHQ Buy 7/31/15 - ) Euro JPHQ Sell 7/31/15 - Indian Rupee DBAB Buy 7/31/15 - ) Malaysian Ringgit JPHQ Buy 7/31/15 - ) Chilean Peso DBAB Buy 8/04/15 - ) Euro BZWS Sell 8/04/15 - Euro HSBK Sell 8/04/15 - Euro UBSW Sell 8/04/15 - Chilean Peso BZWS Buy 8/05/15 - ) Chilean Peso JPHQ Buy 8/05/15 - ) Euro BZWS Sell 8/05/15 - Euro JPHQ Sell 8/05/15 - Indian Rupee DBAB Buy EUR 8/05/15 - Indian Rupee HSBK Buy 8/05/15 - ) Indonesian Rupiah DBAB Buy EUR 8/05/15 - Malaysian Ringgit DBAB Buy EUR 8/05/15 - Philippine Peso DBAB Buy EUR 8/05/15 - Singapore Dollar DBAB Buy EUR 8/05/15 - South Korean Won DBAB Buy EUR 8/05/15 - Chilean Peso DBAB Buy 8/06/15 - ) Malaysian Ringgit HSBK Buy 8/06/15 - ) Singapore Dollar DBAB Buy 8/06/15 - ) Japanese Yen MSCO Sell 8/07/15 - Euro CITI Sell 8/10/15 - Malaysian Ringgit HSBK Buy 8/10/15 - ) Chilean Peso BZWS Buy 8/11/15 - ) Chilean Peso MSCO Buy 8/11/15 - ) Euro DBAB Sell 8/11/15 - Euro JPHQ Sell 8/11/15 - Indian Rupee HSBK Buy 8/11/15 - Japanese Yen CITI Sell 8/11/15 - Malaysian Ringgit HSBK Buy 8/11/15 - ) Singapore Dollar HSBK Buy 8/11/15 - ) Chilean Peso DBAB Buy 8/12/15 - ) Euro GSCO Sell 8/12/15 - Indian Rupee DBAB Buy 8/12/15 - Indian Rupee HSBK Buy 8/12/15 77 - Singapore Dollar BZWS Buy 8/12/15 - Singapore Dollar DBAB Buy 8/12/15 - South Korean Won HSBK Buy JPY 8/12/15 - Indian Rupee HSBK Buy 8/13/15 - Euro MSCO Sell 8/14/15 - Chilean Peso CITI Buy 8/17/15 - ) Chilean Peso JPHQ Buy 8/17/15 - ) Euro MSCO Sell 8/17/15 - Templeton Income Trust Statement of Investments, May 31, 2015 (unaudited) (continued) Singapore Dollar BZWS Buy 8/17/15 - Chilean Peso MSCO Buy 8/18/15 - ) Euro BZWS Sell 8/18/15 - Japanese Yen DBAB Sell 8/18/15 - Malaysian Ringgit HSBK Buy 8/18/15 - ) Indian Rupee JPHQ Buy 8/19/15 - Chilean Peso JPHQ Buy 8/20/15 - ) Euro DBAB Sell 8/20/15 - Euro JPHQ Sell 8/20/15 - Japanese Yen HSBK Sell 8/20/15 - Japanese Yen JPHQ Sell 8/20/15 - Euro JPHQ Sell 8/21/15 - Chilean Peso DBAB Buy 8/24/15 - ) Japanese Yen BZWS Sell 8/24/15 - Mexican Peso HSBK Buy 8/24/15 - ) Polish Zloty DBAB Buy EUR 8/24/15 - Singapore Dollar DBAB Buy 8/24/15 - Japanese Yen DBAB Sell 8/25/15 - Japanese Yen HSBK Sell 8/25/15 - Euro BZWS Sell 8/26/15 - Euro SCNY Sell 8/26/15 - Indian Rupee DBAB Buy 8/26/15 26 - Japanese Yen BZWS Sell 8/26/15 - Japanese Yen JPHQ Sell 8/26/15 - Japanese Yen SCNY Sell 8/26/15 - Malaysian Ringgit HSBK Buy 8/26/15 - ) Chilean Peso DBAB Buy 8/27/15 - ) Euro JPHQ Sell 8/27/15 - Japanese Yen DBAB Sell 8/27/15 - Japanese Yen HSBK Sell 8/27/15 - Japanese Yen JPHQ Sell 8/27/15 - Mexican Peso HSBK Buy 8/27/15 - ) Chilean Peso JPHQ Buy 8/28/15 - ) Malaysian Ringgit HSBK Buy 8/28/15 - ) Chilean Peso DBAB Buy 8/31/15 - ) Euro DBAB Sell 8/31/15 - Japanese Yen JPHQ Sell 8/31/15 - Euro DBAB Sell 9/02/15 - Mexican Peso HSBK Buy 9/04/15 - ) Chilean Peso DBAB Buy 9/08/15 - ) Euro DBAB Sell 9/08/15 - Euro JPHQ Sell 9/08/15 - Polish Zloty DBAB Buy EUR 9/08/15 - Chilean Peso DBAB Buy 9/09/15 - ) Indian Rupee JPHQ Buy 9/10/15 7 - Indian Rupee CITI Buy 9/11/15 - Singapore Dollar HSBK Buy 9/16/15 - Japanese Yen BZWS Sell 9/18/15 - Malaysian Ringgit DBAB Buy 9/18/15 - ) Euro BZWS Sell 9/21/15 - Templeton Income Trust Statement of Investments, May 31, 2015 (unaudited) (continued) Indian Rupee HSBK Buy 9/21/15 - ) Singapore Dollar HSBK Buy 9/21/15 - ) Euro DBAB Sell 9/23/15 - Hungarian Forint JPHQ Buy EUR 9/23/15 - Euro BZWS Sell 9/24/15 - Hungarian Forint JPHQ Buy EUR 9/25/15 - Euro CITI Sell 9/28/15 - Euro DBAB Sell 9/28/15 - Malaysian Ringgit DBAB Buy 9/28/15 - ) Malaysian Ringgit HSBK Buy 9/28/15 - ) Euro BZWS Sell 9/29/15 - Japanese Yen JPHQ Sell 9/29/15 - Euro HSBK Sell 9/30/15 - Indian Rupee DBAB Buy 9/30/15 - Japanese Yen JPHQ Sell 9/30/15 - Malaysian Ringgit HSBK Buy 9/30/15 - Mexican Peso HSBK Buy 9/30/15 - ) South Korean Won HSBK Buy 9/30/15 - ) Euro DBAB Sell 10/01/15 - Euro DBAB Sell 10/05/15 - Hungarian Forint DBAB Buy 10/05/15 - ) Euro DBAB Sell 10/07/15 - Euro JPHQ Sell 10/07/15 - Mexican Peso CITI Buy 10/07/15 - ) Euro DBAB Sell 10/08/15 - ) Euro DBAB Sell 10/09/15 - Euro GSCO Sell 10/09/15 - Euro HSBK Sell 10/13/15 - ) Euro JPHQ Sell 10/14/15 - Mexican Peso DBAB Buy 10/14/15 - ) Euro HSBK Sell 10/20/15 - Malaysian Ringgit JPHQ Buy 10/20/15 - ) Japanese Yen BZWS Sell 10/22/15 - Malaysian Ringgit HSBK Buy 10/23/15 - ) Euro DBAB Sell 10/26/15 - Malaysian Ringgit DBAB Buy 10/26/15 - ) Malaysian Ringgit HSBK Buy 10/26/15 - ) Singapore Dollar BZWS Buy 10/26/15 - ) Singapore Dollar CITI Buy 10/26/15 - ) Singapore Dollar DBAB Buy 10/26/15 - ) Euro BZWS Sell 10/27/15 - Euro DBAB Sell 10/28/15 - Euro GSCO Sell 10/29/15 - Euro DBAB Sell 10/30/15 - Malaysian Ringgit JPHQ Buy 10/30/15 - ) Euro DBAB Sell 11/03/15 - Euro DBAB Sell 11/05/15 - Japanese Yen BOFA Sell 11/05/15 - Japanese Yen SCNY Sell 11/05/15 - Euro BZWS Sell 11/06/15 - Templeton Income Trust Statement of Investments, May 31, 2015 (unaudited) (continued) Japanese Yen BZWS Sell 11/06/15 - Euro GSCO Sell 11/09/15 - Japanese Yen CITI Sell 11/10/15 - Euro DBAB Sell 11/12/15 - Euro JPHQ Sell 11/12/15 - Japanese Yen CITI Sell 11/12/15 - Japanese Yen HSBK Sell 11/12/15 - Japanese Yen JPHQ Sell 11/12/15 - Euro CITI Sell 11/13/15 - Euro GSCO Sell 11/13/15 - Euro SCNY Sell 11/13/15 - Japanese Yen GSCO Sell 11/13/15 - Japanese Yen SCNY Sell 11/13/15 - Euro DBAB Sell 11/16/15 - Euro GSCO Sell 11/16/15 - Japanese Yen CITI Sell 11/16/15 - Japanese Yen MSCO Sell 11/16/15 - Japanese Yen SCNY Sell 11/16/15 - Japanese Yen DBAB Sell 11/18/15 - Euro DBAB Sell 11/19/15 - Japanese Yen CITI Sell 11/19/15 - Malaysian Ringgit DBAB Buy 11/19/15 - ) Singapore Dollar DBAB Buy 11/19/15 - ) Japanese Yen CITI Sell 11/20/15 - Malaysian Ringgit HSBK Buy 11/20/15 - ) Euro GSCO Sell 11/23/15 - Japanese Yen HSBK Sell 11/24/15 - Euro DBAB Sell 11/30/15 - Singapore Dollar DBAB Buy 11/30/15 87 ) Euro GSCO Sell 12/01/15 - ) Euro CITI Sell 12/04/15 - Euro HSBK Sell 12/09/15 - Euro SCNY Sell 12/09/15 - Mexican Peso CITI Buy 12/11/15 - ) Euro BOFA Sell 12/15/15 - Mexican Peso CITI Buy 12/17/15 - ) Mexican Peso HSBK Buy 12/17/15 - ) Mexican Peso CITI Buy 12/18/15 - ) Mexican Peso HSBK Buy 12/18/15 - ) Mexican Peso HSBK Buy 12/29/15 - ) Mexican Peso CITI Buy 12/31/15 - ) Mexican Peso CITI Buy 1/04/16 - ) Mexican Peso CITI Buy 1/05/16 - ) Mexican Peso CITI Buy 1/06/16 - ) Euro DBAB Sell 1/07/16 - Japanese Yen DBAB Sell 1/07/16 - Malaysian Ringgit JPHQ Buy 1/11/16 - ) Euro SCNY Sell 1/13/16 - Japanese Yen CITI Sell 1/14/16 - Japanese Yen SCNY Sell 1/14/16 - Templeton Income Trust Statement of Investments, May 31, 2015 (unaudited) (continued) Euro CITI Sell 1/15/16 - Euro DBAB Sell 1/15/16 - Euro JPHQ Sell 1/15/16 - Malaysian Ringgit JPHQ Buy 1/15/16 - ) Malaysian Ringgit JPHQ Buy 1/19/16 - ) Malaysian Ringgit JPHQ Buy EUR 1/19/16 - Euro DBAB Sell 1/20/16 - Mexican Peso CITI Buy 1/20/16 - ) Euro BZWS Sell 1/21/16 - Euro CITI Sell 1/22/16 - Euro JPHQ Sell 1/22/16 - Euro DBAB Sell 1/26/16 - Euro BZWS Sell 1/27/16 - Japanese Yen GSCO Sell 1/27/16 - Japanese Yen HSBK Sell 1/28/16 - Euro CITI Sell 1/29/16 - Euro DBAB Sell 1/29/16 - Japanese Yen DBAB Sell 1/29/16 - Brazilian Real DBAB Buy EUR 2/05/16 - ) Mexican Peso DBAB Buy EUR 2/05/16 - Euro CITI Sell 2/09/16 - Euro DBAB Sell 2/09/16 - Euro GSCO Sell 2/09/16 - Japanese Yen CITI Sell 2/09/16 - Euro HSBK Sell 2/10/16 - Euro BZWS Sell 2/11/16 - Japanese Yen GSCO Sell 2/12/16 - Euro SCNY Sell 2/16/16 - Euro GSCO Sell 2/17/16 - Euro JPHQ Sell 2/17/16 - Japanese Yen GSCO Sell 2/17/16 - Japanese Yen JPHQ Sell 2/17/16 - Mexican Peso MSCO Buy 2/17/16 - ) Euro BZWS Sell 2/22/16 - Euro DBAB Sell 2/23/16 - Euro DBAB Sell 2/24/16 - Japanese Yen HSBK Sell 2/25/16 - Euro BOFA Sell 2/26/16 - Euro BZWS Sell 2/26/16 - Euro DBAB Sell 2/26/16 - Japanese Yen BZWS Sell 2/26/16 - Euro DBAB Sell 2/29/16 - Mexican Peso MSCO Buy 2/29/16 - ) Japanese Yen JPHQ Sell 3/03/16 - Japanese Yen HSBK Sell 3/04/16 - Malaysian Ringgit JPHQ Buy 3/04/16 - ) Euro DBAB Sell 3/07/16 - Euro BZWS Sell 3/09/16 - Euro DBAB Sell 3/09/16 - Euro HSBK Sell 3/09/16 - Templeton Income Trust Statement of Investments, May 31, 2015 (unaudited) (continued) Euro CITI Sell 3/10/16 - ) Euro MSCO Sell 3/10/16 - ) Malaysian Ringgit HSBK Buy 3/11/16 - Mexican Peso CITI Buy 3/11/16 - Mexican Peso HSBK Buy 3/11/16 - Euro DBAB Sell 3/14/16 - ) Malaysian Ringgit JPHQ Buy 3/14/16 - Mexican Peso CITI Buy 3/14/16 - Euro BZWS Sell 3/16/16 - ) Euro CITI Sell 3/16/16 - ) Euro JPHQ Sell 3/16/16 - ) Japanese Yen CITI Sell 3/16/16 - Japanese Yen JPHQ Sell 3/16/16 - Mexican Peso CITI Buy 3/18/16 - Japanese Yen CITI Sell 3/22/16 - Japanese Yen MSCO Sell 3/22/16 - Euro BZWS Sell 3/23/16 - ) Euro DBAB Sell 3/23/16 - ) Mexican Peso CITI Buy 3/23/16 - ) Japanese Yen BZWS Sell 3/28/16 - Malaysian Ringgit DBAB Buy 3/28/16 - Malaysian Ringgit HSBK Buy 3/28/16 - Euro DBAB Sell 3/29/16 - ) Euro BZWS Sell 3/30/16 - Euro DBAB Sell 3/31/16 - ) Euro GSCO Sell 3/31/16 - ) Euro BZWS Sell 4/01/16 - ) Malaysian Ringgit HSBK Buy 4/11/16 - ) Euro DBAB Sell 4/13/16 - ) Euro SCNY Sell 4/13/16 - ) Japanese Yen CITI Sell 4/13/16 - Euro JPHQ Sell 4/14/16 - ) Euro DBAB Sell 4/15/16 - ) Euro HSBK Sell 4/18/16 - ) Euro JPHQ Sell 4/21/16 - ) Euro BZWS Sell 4/22/16 - ) Euro DBAB Sell 4/22/16 - ) Euro BZWS Sell 4/29/16 - ) Euro SCNY Sell 4/29/16 - ) Euro BZWS Sell 5/05/16 - Euro BZWS Sell 5/09/16 - Euro BZWS Sell 5/18/16 - Indonesian Rupiah JPHQ Buy AUD 5/18/16 - Indonesian Rupiah JPHQ Buy AUD 5/19/16 - Euro JPHQ Sell 5/20/16 - Japanese Yen JPHQ Sell 5/20/16 - Euro BZWS Sell 5/23/16 - Euro DBAB Sell 5/23/16 - Malaysian Ringgit HSBK Buy 5/23/16 - ) Mexican Peso DBAB Buy 5/23/16 - ) Templeton Income Trust Statement of Investments, May 31, 2015 (unaudited) (continued) Euro JPHQ Sell 5/26/16 - Mexican Peso HSBK Buy 5/26/16 - ) Malaysian Ringgit HSBK Buy 5/31/16 - ) Malaysian Ringgit JPHQ Buy 5/31/16 - ) Mexican Peso HSBK Buy 5/31/16 - ) Totals Forward Exchange Contracts unrealized appreciation (depreciation) $ $ ) Net unrealized appreciation (depreciation) $ a May be comprised of multiple contracts with the same counterparty, currency and settlement date. * In U.S. dollars unless otherwise indicated. At May 31, 2015, the Fund had the following interest rate swap contracts outstanding. See Note 3. Interest Rate Swap Contracts Counterparty / Notional Expiration Unrealized Unrealized Description Exchange Amount Date Appreciation Depreciation Centrally Cleared Swap Contracts Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 0.926% LCH $ 10/17/17 $ $ - Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 2.775% CME 10/04/23 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 2.795% CME 10/04/23 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 2.765% CME 10/07/23 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 2.731% LCH 7/07/24 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.914% LCH 1/22/25 - Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.970% LCH 1/23/25 - Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.973% LCH 1/27/25 - Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.937% LCH 1/29/25 - Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.942% LCH 1/30/25 - Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.817% LCH 2/03/25 - Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 3.668% CME 10/04/43 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 3.687% CME 10/04/43 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 3.675% CME 10/07/43 - ) Totals Centrally Cleared Swap Contracts ) OTC Swap Contracts Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 3.523% DBAB $ 3/28/21 $ - $ ) Totals OTC Swap Contracts - ) Totals Interest Rate Swap Contracts $ $ ) Net unrealized appreciation (depreciation) $ ) Templeton Income Trust Statement of Investments, May 31, 2015 (unaudited) (continued) A BBREVIATIONS Counterparty / Exchange BOFA Bank of America Corp. BZWS Barclays Bank PLC CITI Citibank N.A. CME Chicago Mercantile Exchange DBAB Deutsche Bank AG GSCO Goldman Sachs Group, Inc. HSBK HSBC Bank PLC JPHQ JPMorgan Chase Bank N.A. LCH London Clearing House MSCO Morgan Stanley and Co. Inc. SCNY Standard Chartered Bank UBSW UBS AG Currency AUD - Australian Dollar BRL - Brazilian Real EUR - Euro HUF - Hungarian Forint IDR - Indonesian Rupiah INR - Indian Rupee JPY - Japanese Yen KRW - South Korean Won LKR - Sri Lankan Rupee MXN - Mexican Peso MYR - Malaysian Ringgit PHP - Philippine Peso PLN - Polish Zloty SGD - Singapore Dollar Selected Portfolio FRN - Floating Rate Note Templeton Income Trust Notes to Statements of Investments (unaudited) 1. ORGANIZATION Templeton Income Trust (Trust) is registered under the Investment Company Act of 1940 as an open-end management investment company, consisting of five separate funds (Funds) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. On May 19, 2015, the Trusts Board of Trustees (the Board) approved a proposal to terminate and liquidate Templeton Constrained Bond Fund. The fund is scheduled to liquidate on or about August 27, 2015. 2. FINANCIAL INSTRUMENT VALUATION The Funds' investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Funds calculate the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4 p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under compliance policies and procedures approved by the Board, the Funds' administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds' valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Funds to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities and derivative financial instruments (derivatives) listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of the NYSE close, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds are valued at the closing NAV. Debt securities generally trade in the OTC market rather than on a securities exchange. The Funds' pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the date that the values of the foreign debt securities are determined. Derivatives listed on an exchange are valued at the official closing price of the day. Certain derivatives trade in the OTC market. The Funds pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Funds net benefit or obligation under the derivative contract, as measured by the fair value of the contract, is included in net assets. The Funds have procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before the daily NYSE close. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Funds. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Funds for financial reporting purposes. 3. DERIVATIVE FINANCIAL INSTRUMENTS The Funds invested in derivatives in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. Derivative counterparty credit risk is managed through a formal evaluation of the creditworthiness of all potential counterparties. The Funds attempt to reduce their exposure to counterparty credit risk on OTC derivatives, whenever possible, by entering into International Swaps and Derivatives Association (ISDA) master agreements with certain counterparties. These agreements contain various provisions, including but not limited to collateral requirements, events of default, or early termination. Termination events applicable to the counterparty include certain deteriorations in the credit quality of the counterparty. Termination events applicable to the Funds include failure of the Funds to maintain certain net asset levels and/or limit the decline in net assets over various periods of time. In the event of default or early termination, the ISDA master agreement gives the non-defaulting party the right to net and close-out all transactions traded, whether or not arising under the ISDA agreement, to one net amount payable by one counterparty to the other. Early termination by the counterparty may result in an immediate payment by the Funds of any net liability owed to that counterparty under the ISDA agreement. Collateral requirements differ by type of derivative. Collateral or initial margin requirements are set by the broker or exchange clearing house for exchange traded and centrally cleared derivatives. Initial margin deposited is held at the exchange and can be in the form of cash and/or securities. For OTC derivatives traded under an ISDA master agreement, posting of collateral is required by either the fund or the applicable counterparty if the total net exposure of all OTC derivatives with the applicable counterparty exceeds the minimum transfer amount, which typically ranges from $100,000 to $250,000, and can vary depending on the counterparty and the type of the agreement. Generally, collateral is determined at the close of fund business each day and any additional collateral required due to changes in derivative values may be delivered by the fund or the counterparty within a few business days. Collateral pledged and/or received by the fund for OTC derivatives, if any, is held in segregated accounts with the funds custodian/counterparty broker and can be in the form of cash and/or securities. Unrestricted cash may be invested according to the Funds' investment objectives. The Funds entered into OTC forward exchange contracts primarily to manage and/or gain exposure to certain foreign currencies. A forward exchange contract is an agreement between the fund and a counterparty to buy or sell a foreign currency for a specific exchange rate on a future date. The Funds entered into interest rate swap contracts primarily to manage interest rate risk. An interest rate swap is an agreement between the fund and a counterparty to exchange cash flows based on the difference between two interest rates, applied to a notional amount. These agreements may be privately negotiated in the over-the-counter market (OTC interest rate swaps) or may be executed on a registered exchange (centrally cleared interest rate swaps). For centrally cleared interest rate swaps, required initial margins are pledged by the fund, and the daily change in fair value is accounted for as a variation margin payable or receivable. Over the term of the contract, contractually required payments to be paid and to be received are accrued daily and recorded as unrealized depreciation and appreciation until the payments are made, at which time they are realized. 4. INCOME TAXES At May 31, 2015, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Templeton Templeton Emerging Templeton Constrained Markets Bond Global Bond Bond Fund Fund Fund Cost of investments $ $ $ Unrealized appreciation $ $ $ Unrealized depreciation ) ) ) Net unrealized appreciation (depreciation) $ ) $ ) $ ) Templeton Templeton Global Total International Return Fund Bond Fund Cost of investments $ $ Unrealized appreciation $ $ Unrealized depreciation ) ) Net unrealized appreciation (depreciation) $ ) $ ) 5. CONCENTRATION OF RISK Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. 6. RESTRICTED SECURITIES At May 31, 2015, the Templeton Emerging Markets Bond Fund held investments in restricted securities, excluding certain securities exempt from registration under the Securities Act of 1933 deemed to be liquid, as follows: Principal Acquisition Am ount Issuer Date Cost Value Templeton Emerging Markets Bond Fund Reventazon Finance Trust, secured bond, first lien, 144A, 8.00%, 11/15/33 12/18/13 $ $ (Value is 3.77% of Net Assets) 7. FAIR VALUE MEASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of May 31, 2015, in valuing the Funds assets and liabilities carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Templeton Constrained Bond Fund Assets: Investments in Securities Foreign Government and Agency Securities a $ - $ $ - $ Short Term Investments - Total Investments in Securities $ $ $ - $ Other Financial Instruments Forw ard Exchange Contracts $ - $ $ - $ Sw ap Contracts - - Total Other Financial Instruments $ - $ $ - $ Liabilities: Other Financial Instruments Forw ard Exchange Contracts $ - $ $ - $ Sw ap Contracts - - Total Other Financial Instruments $ - $ $ - $ Templeton Emerging Markets Bond Fund Assets: Investments in Securities Foreign Government and Agency Securities a $ - $ $ - $ Quasi-Sovereign and Corporate Bonds a - Short Term Investments - Total Investments in Securities $ Other Financial Instruments Forw ard Exchange Contracts $ - $ $ - $ Sw ap Contracts - - Total Other Financial Instruments $ - $ $ - $ Liabilities: Other Financial Instruments Forw ard Exchange Contracts $ - $ $ - $ Sw ap Contracts - - Total Other Financial Instruments $ - $ $ - $ Templeton Global Bond Fund Assets: Investments in Securities Foreign Government and Agency Securities a $ - $ $ - $ Quasi-Sovereign and Corporate Bonds a - - Short Term Investments - Total Investments in Securities $ $ $ - $ Other Financial Instruments Forw ard Exchange Contracts $ - $ $ - $ Sw ap Contracts - - Total Other Financial Instruments $ - $ $ - $ Liabilities: Other Financial Instruments Forw ard Exchange Contracts $ - $ $ - $ Sw ap Contracts - - Total Other Financial Instruments $ - $ $ - $ Templeton Global Total Return Fund Assets: Investments in Securities Equity Investments: b United Kingdom $ - $ $ - $ United States - - Convertible Bonds - - Foreign Government and Agency Securities a - - Quasi-Sovereign and Corporate Bonds a - - Credit-Linked Notes a - - Senior Floating Rate Interests a - Escrow s and Litigation Trusts a - - - c - Short Term Investments - Total Investments in Securities $ Other Financial Instruments Forw ard Exchange Contracts $ - $ $ - $ Sw ap Contracts - - Total Other Financial Instruments $ - $ $ - $ Liabilities: Other Financial Instruments Forw ard Exchange Contracts $ - $ $ - $ Sw ap Contracts - - Total Other Financial Instruments $ - $ $ - $ Templeton International Bond Fund Assets: Investments in Securities Foreign Government and Agency Securities a $ - $ $ - $ Short Term Investments - Total Investments in Securities $ $ $ - $ Other Financial Instruments Forw ard Exchange Contracts $ - $ $ - $ Sw ap Contracts - - Total Other Financial Instruments $ - $ $ - $ Liabilities: Other Financial Instruments Forw ard Exchange Contracts $ - $ $ - $ Sw ap Contracts - - Total Other Financial Instruments $ - $ $ - $ a For detailed categories, see the accompanying Statement of Investments. b Includes common, preferred and convertible preferred stocks as w ell as other equity investments. c Includes securities determined to have no value at May 31, 2015. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. The reconciliation of assets for the nine months ended May 31, 2015, is as follows: Net Change in Unrealized Appreciation Balance at Net Unrealized (Depreciation) Beginning of Purchases Transfers Into Cost Basis Net Realized Gain Appreciation Balance at End of on Assets Held Period (Sales) (Out of) Level 3 Adjustments (Loss) (Depreciation) Period at Period End Templeton Emerging Markets Bond Fund Assets: Investments in Securities: Quasi-Sovereign and Corporate Bonds $ $ - $ - $ - $ - $ ) $ $ ) Significant unobservable valuation inputs developed by the VLOC for material Level 3 financial instruments and impact to fair value as a result of changes in unobservable valuation inputs as of May 31, 2015, are as follows: Impact to Fair Fair Value at End Unobservable Value if Input Description of Period Valuation Technique Inputs Am ount Increases a Templeton Emerging Markets Bond Fund Assets: Investments in Securities: Quasi-Sovereign and Corporate Bonds $ Discounted Cash Flow Model Discount rate b % Decrease a Represents the expected directional change in the fair value of the Level 3 investments that w ould result from an increase in the corresponding input. A decrease to the unobservable input w ould have the opposite effect. Significant changes in these inputs could result in significantly higher or low er fair value measurement. b The discount rate is comprised of the risk-free rate, the 10-year Costa Rican CDS curve, and an incremental credit spread that combines w ith the first tw o components to arrive at an 8% yield on issue date for an 8% coupon bond issued at par. 8. SUBSEQUENT EVENTS The Funds have evaluated subsequent events through the issuance of the Statements of Investments and determined that no events have occurred that require disclosure. For additional information on the Funds' significant accounting policies, please refer to the Funds' most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Mark H. Otani, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Templeton Income Trust By /s/ LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date July 27, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date July 27, 2015 By /s/MARK H. OTANI Mark H. Otani Chief Financial Officer and Chief
